EXHIBIT 10.3

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (the “Agreement”), dated as of September 2, 2016,
by and between Array BioPharma Inc., a Delaware corporation with headquarters
located at 3200 Walnut Street, Boulder, Colorado 80301 (the “Company), and the
investors listed on the Schedule of Investors attached hereto as Exhibit A
(individually, an “Investor” and collectively, the “Investors”).

 

BACKGROUND

 

A.                                    Each Investor, severally and not jointly,
wishes to purchase, and the Company wishes to sell, upon the terms and
conditions stated in this Agreement, the aggregate principal amount of
subordinated convertible promissory notes of the Company, in substantially the
form attached hereto as Exhibit E (the “Notes”), in the amounts set forth
opposite each Investor’s name on Exhibit A (such total aggregate principal
amounts for all such Investors to be in an amount equal to $10,000,000).

 

B.                                    In the event that a Qualified Financing
(as defined herein) does not occur prior to the Maturity Date (as defined
herein) of the Notes, the Company has the right, under the terms of the Notes,
in lieu of repaying the Repayment Amount (as defined herein) in cash to the
Investors on the Maturity Date, to elect to deliver preferred stock, par value
$0.001 per share (“Preferred Stock”), with such terms as are set forth in the
form of Certificate of Designation (“Certificate of Designation”) attached
hereto as Exhibit F, such Preferred Stock, upon filing of the Certificate of
Designation by the Company with the Secretary of State of the State of Delaware,
to be convertible into shares of common stock, par value $0.001 per share, of
the Company (“Common Stock”), at the option of the holder of the Preferred Stock
on the terms set forth in the Certificate of Designation (the shares of Common
Stock issuable upon conversion of the Preferred Stock, collectively, the
“Underlying Shares”).

 

C.                                    The Company and each Investor are
executing and delivering this Agreement in reliance upon the exemption from
registration afforded by Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”), as promulgated by the United States Securities
and Exchange Commission (the “SEC”) under the Securities Act.

 

D.                                    The Notes, the Preferred Stock and the
Underlying Shares issued or issuable pursuant to this Agreement are collectively
referred to herein as the “Securities.”

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

 

ARTICLE I
DEFINITIONS

 

1.1       Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

“Agreement” has the meaning set forth in the Preamble.

 

--------------------------------------------------------------------------------


 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

 

“Certificate of Designation” has the meaning specified in the Preamble.

 

“Closing” means the closing of the purchase and sale of the Notes pursuant to
Section 2.1.

 

“Closing Date” means the date and time of the Closing as set forth in
Section 2.1 or such later date and time as is mutually agreed to by the Company
and each Investor.

 

“Comerica” shall mean Comerica Bank.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Counsel” means Skadden, Arps, Slate, Meagher & Flom, counsel to the
Company.

 

“Common Stock” has the meaning set forth in the Preamble.

 

“Effective Date” means the date that a Registration Statement is first declared
effective by the SEC.

 

“Effectiveness Period” has the meaning set forth in Section 6.1(b).

 

“8-K Filing” has the meaning set forth in Section 4.5.

 

“Eligible Market” means any of The New York Stock Exchange, Inc., The NYSE MKT
LLC, The NASDAQ Global Select Market, The NASDAQ Capital Market or any national
securities exchange, market or trading or quotation facility on which the Common
Stock is then listed or quoted.

 

“Enforceability Exceptions” means (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to or
affecting the enforcement of creditors rights generally, (ii) the effect of
rules of law governing the availability of specific performance, injunctive
relief and other equitable remedies and (iii) in the case of Article VI,
limitations under applicable federal or state securities laws.

 

“Event” has the meaning set forth in Section 6.1(d).

 

“Event Payments” has the meaning set forth in Section 6.1(d).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Events” has the meaning set forth in Section 6.1(d)(ii).

 

“Repayment Amount” has the meaning set forth in the Notes.

 

“GAAP” has the meaning set forth in Section 3.1(h).

 

“Indemnified Party” has the meaning set forth in Section 6.4(c).

 

“Indemnifying Party” has the meaning set forth in Section 6.4(c).

 

2

--------------------------------------------------------------------------------


 

“Initial Filing Date” means the Maturity Date in the event that a Qualified
Financing has not occurred prior to the Maturity Date and the Company elects to
deliver Preferred Stock in lieu of paying in cash the Repayment Amount or, if
such date is not a Business Day, the next date that is a Business Day.

 

“Insolvent” has the meaning set forth in Section 3.1(i).

 

“Investor Information” has the meaning set forth in Section 6.4(a).

 

“Lien” means any lien, charge, claim, security interest or encumbrance of any
kind.

 

“Loan Agreement” shall refer to the Loan and Security Agreement, dated as of
June 28, 2005, by and between the Company and Comerica, as amended from time to
time, including by that certain First Amendment to Loan and Security Agreement
dated as of December 19, 2005, that certain Second Amendment to Loan and
Security Agreement, Consent and Waiver dated as of July 7, 2006, that certain
Third Amendment to Loan and Security Agreement dated as of June 12, 2008, that
certain Fourth Amendment to Loan and Security Agreement dated as of March 11,
2009, that certain Fifth Amendment to Loan and Security Agreement dated as of
September 30, 2009, that certain Sixth Amendment to Loan and Security Agreement
dated as of March 31, 2010, that certain bilateral extension letter dated as of
March 4, 2011, that certain Seventh Amendment to Loan and Security Agreement
dated as of June 11, 2011, that certain Eighth Amendment to Loan and Security
Agreement dated as of December 28, 2012, that certain Ninth Amendment to Loan
and Security Agreement dated as of June 4, 2013, that certain Tenth Amendment to
Loan and Security Agreement dated as of December 31, 2013, that certain Eleventh
Amendment to Loan and Security Agreement dated as of August 3, 2015, that
certain Twelfth Amendment to Loan and Security Agreement dated as of November 4,
2015 and that certain Thirteenth Amendment to Loan and Security Agreement dated
as of June 29, 2016.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation reasonable attorneys’ fees.

 

“Material Adverse Effect” means (i) a material adverse effect on the condition
(financial or otherwise), results of operations, assets or business of the
Company and its subsidiaries, taken as a whole, or (ii) a material and adverse
impairment of the Company’s ability to perform its obligations under any of the
Transaction Documents.

 

“Maturity Date” has the meaning set forth in the Notes.

 

“Notes” has the meaning set forth in the Preamble.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

“Pledge” has the meaning set forth in Section 4.1(c).

 

“Preferred Stock” has the meaning set forth in the Preamble.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an

 

3

--------------------------------------------------------------------------------


 

effective registration statement in reliance upon Rule 430A or Rule 430B
promulgated under the Securities Act), as amended or supplemented by any
prospectus supplement, with respect to the terms of the offering of any portion
of the Registrable Securities covered by the Registration Statement, and all
other amendments and supplements thereto, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

 

“Qualified Financing” has the meaning set forth in the Notes.

 

“Registrable Securities” means the Underlying Shares, without taking into
account any limitations on the conversion of the Preferred Stock, together with
any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing,
until (i) the date on which such Underlying Shares have been effectively
registered under the Securities Act and disposed of in accordance with the
Registration Statement, (ii) the date on which such Underlying Shares are
distributed to the public pursuant to Rule 144, (iii) the earliest date that is
no less than one year after the date hereof and on which such Underlying Shares
may be resold in reliance on paragraph (b)(1) of Rule 144, (iv) the date on
which such Underlying Shares shall cease to be outstanding or (v) three years
from the Maturity Date; and excluding in all cases any Underlying Shares held by
a Person in a transaction in which the applicable rights under this Agreement
are not assigned pursuant to Section 7.9.

 

“Registration Statement” means each registration statement required to be filed
under Article VI, and, in each case, the Prospectus, amendments and supplements
to such registration statement, including pre- and post-effective amendments,
all exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

 

“Required Effectiveness Date” means, in the event that the Company delivers
Preferred Stock in lieu of paying in cash the Repayment Amount, the date that is
the earliest of (i) if the Company has received notification from the SEC that
the Registration Statement is not subject to a review by the SEC, five
(5) Trading Days after the Company receives such notification from the SEC, and
(ii) seventy-five (75) days after the Maturity Date, or, if such date is not a
Business Day, the next date that is a Business Day.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC” has the meaning set forth in the Preamble.

 

“Securities” has the meaning set forth in the Preamble.

 

“Securities Act” has the meaning set forth in the Preamble.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Subordination Agreement” shall refer to the Subordination Agreement, dated on
or about September 2, 2016, among the Investors, Comerica Bank and the Company.

 

“Subsidiary” means any Significant Subsidiary (which for purposes of this
Agreement has the meaning ascribed to such term in Regulation S-X under the
Exchange Act) of the Company.

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on the Trading Market, or (b) if the Common Stock is not then listed
or quoted and traded on the Trading Market,

 

4

--------------------------------------------------------------------------------


 

then a day on which trading of the Common Stock occurs on an Eligible Market, or
(c) if the Common Stock is not listed or quoted as set forth in clauses (a) or
(b) hereof, any Business Day.

 

“Trading Market” means The Nasdaq Global Market.

 

“Transaction Documents” means the Notes and this Agreement.

 

“Transfer Agent” means American Stock Transfer & Trust, LLC or any successor
transfer agent for the Company.

 

“Preferred Stock” has the meaning set forth in the Preamble.

 

“Underlying Shares” has the meaning set forth in the Preamble.

 

ARTICLE II
PURCHASE AND SALE

 

2.1       Closing.  Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Investor, and
each Investor shall purchase from the Company, the aggregate principal amount of
Notes set forth opposite such Investor’s name on Exhibit A hereto under the
headings “Notes” for the price set forth opposite such Investor’s name on
Exhibit A hereto under the heading “Purchase Price”.  The date and time of the
Closing shall be 11:00 a.m., New York City time, on the Closing Date.  The
Closing shall take place at the offices of the Company Counsel.

 

2.2       Closing Deliveries.

 

(a)         At the Closing, the Company shall deliver or cause to be delivered
to each Investor the following:

 

(i)                                     one or more Note certificates, free and
clear of all restrictive and other legends (except as expressly provided in
Section 4.1(b) hereof), evidencing such number of Notes set forth opposite such
Investor’s name on Exhibit A hereto under the heading “Notes”, registered in the
name of such Investor (or its designee);

 

(ii)                                  a legal opinion of John R. Moore, Vice
President and General Counsel of the Company, in the form of Exhibit B, executed
and delivered to the Investors;

 

(iii)                               a certificate evidencing the good standing
of the Company issued by the Secretary of State of the State of Delaware, as of
a date within three (3) Business Days of the Closing Date;

 

(iv)                              a certificate signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the Company conditions specified in Sections 5.1(a) and
(b).

 

(v)                                 a certificate of the Secretary of the
Company, dated as of the Closing Date, (a) certifying the resolutions adopted by
the Board of Directors of the Company or a duly authorized committee thereof
approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate of

 

5

--------------------------------------------------------------------------------


 

incorporation, as amended, and by-laws of the Company and (c) certifying as to
the signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.

 

(b)         At the Closing, each Investor shall deliver or cause to be delivered
to the Company the purchase price set forth opposite such Investor’s name on
Exhibit A hereto under the heading “Purchase Price” in United States dollars and
in immediately available funds, by wire transfer to an account designated in
writing to such Investor by the Company for such purpose.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1       Representations and Warranties of the Company.  Except as disclosed in
the SEC Reports, the Company hereby represents and warrants to the Investors as
follows:

 

(a)         Subsidiaries.  The Company does not have any Subsidiaries.

 

(b)         Organization and Qualification.  The Company is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, with the requisite corporate authority to own
and use its properties and assets and to carry on its business as currently
conducted.  The Company is not in violation of any of the provisions of its
certificate of incorporation or bylaws.  The Company is duly qualified to do
business and is in good standing as a foreign corporation in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.

 

(c)          Authorization; Enforcement.  The Company has the requisite
corporate authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of the Company.  Each of the Transaction Documents to which it is a party has
been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as may be limited by Enforceability Exceptions.

 

(d)         No Conflicts.  The execution, delivery and performance of the
Transaction Documents to which it is a party by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby, the filing
of the Certificate of Designation by the Company with the Secretary of State of
the State of Delaware, the issuance of the Preferred Stock and the issuance of
any Underlying Shares upon conversion of any Preferred Stock do not or will not,
as the case may be, (i) conflict with or violate any provision of the Company’s
certificate of incorporation or bylaws, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound, or affected, except to the
extent that such conflict, default, termination, amendment, acceleration or
cancellation right would not reasonably be expected to have a Material Adverse
Effect, or (iii) to the Company’s knowledge, result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to

 

6

--------------------------------------------------------------------------------


 

which the Company is subject (including, assuming the accuracy of the
representations and warranties of the Investors set forth in Section 3.2 hereof,
federal and state securities laws and regulations and the rules and regulations
of any self-regulatory organization to which the Company or its securities are
subject, including the Trading Market), or by which any property or asset of the
Company is bound or affected, except to the extent that such violation would not
reasonably be expected to have a Material Adverse Effect.

 

(e)          The Preferred Shares.  If and to the extent that the Company elects
to deliver Preferred Stock in lieu of payment in cash of the Repayment Amount
under the Notes, prior to the filing of the Certificate of Designation, the
Preferred Shares will be duly authorized and reserved for issuance out of the
Company’s authorized and unissued shares of preferred stock and, when issued in
accordance with the provisions of the Notes, will be duly and validly issued,
fully paid and nonassessable, and such Preferred Stock will be free and clear of
all Liens and will not be subject to preemptive or similar rights of
stockholders (other than those imposed by the Investors).

 

(f)           The Underlying Shares.  If and to the extent that the Company
elects to deliver Preferred Stock in lieu of payment in cash of the Repayment
Amount under the Notes, prior to the filing of the Certificate of Designation,
the Underlying Shares will be duly authorized and reserved for issuance out of
the Company’s authorized by unissued shares of Common Stock and, when issued
upon conversion of the Preferred Stock, such Underlying Shares will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens and
will not be subject to preemptive or similar rights of stockholders (other than
those imposed by the Investors).

 

(g)          Capitalization.  The authorized capital stock of the Company is as
set forth in the SEC Reports.  All outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and nonassessable and
have been issued in compliance in all material respects with all applicable
securities laws.  Other than as described in the SEC Reports, there are no other
options, warrants, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or agreements giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock.  Except as set forth in
the SEC Reports, and except for customary adjustments as a result of stock
dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) and the
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investors) and will not result in a right of any holder of securities to adjust
the exercise, conversion, exchange or reset price under such securities.

 

(h)         SEC Reports.  Since January 1, 2016, the Company has filed all
reports required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  Such reports are collectively referred to
herein as the “SEC Reports”.  As of their respective dates, the SEC Reports
filed by the Company complied in all material respects with the applicable
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed by the Company, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance in all material respects with United States generally
accepted accounting principles applied on a consistent

 

7

--------------------------------------------------------------------------------


 

basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements, the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP or may be
condensed or summary statements, and fairly present in all material respects the
consolidated financial position of the Company and its consolidated subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.

 

(i)             Material Adverse Change.  Since the date of the latest audited
financial statements included within the SEC Reports, except as disclosed in the
SEC Reports, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that would reasonably be expected
to result in a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities other than (A) trade payables and accrued expenses incurred
in the ordinary course of business and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not changed its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders, in their capacities as such, or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (except for repurchases by the Company of shares of capital
stock held by employees, officers, directors, or consultants pursuant to an
option of the Company to repurchase such shares upon the termination of
employment or services), and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock-based plans.  The Company has not taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so.  The Company is not as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at the
Closing will not be, Insolvent (as defined below).  For purposes of this
Section 3.1(i), “Insolvent” means (i) the present fair saleable value of the
Company’s assets is less than the amount required to pay the Company’s total
indebtedness, (ii) the Company is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) the Company intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) the Company has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

 

(j)            Absence of Litigation.  Except as disclosed in the SEC Reports,
there is no action, suit, claim, or Proceeding, or, to the Company’s knowledge,
inquiry or investigation, before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company that would, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(k)         Compliance.  Except as described in the SEC Reports and except as
would not, individually or in the aggregate, reasonably be expected to have or
result in a Material Adverse Effect, the Company is not (i) in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company
under), nor has the Company received written notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) in violation of any order of any court,
arbitrator or governmental body, or (iii) in violation of any statute, rule or
regulation of any governmental authority.

 

(l)             Title to Assets.  The Company has good and marketable title in
all personal property owned by it with respect to the 797 Assets (as defined in
the Notes), in each case free and clear of all Liens,

 

8

--------------------------------------------------------------------------------


 

except for Liens under the Loan Agreement and other Liens that would not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect.

 

(m)     No General Solicitation; Placement Agents’ Fees.  Neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Notes.  The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commission (other than for persons engaged
by any Investor or its investment advisor) relating to or arising out of the
issuance of the Notes pursuant to this Agreement.

 

(n)         Intellectual Property.  The Company owns or possesses or can obtain
on commercially reasonable terms adequate rights or licenses to use, all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights necessary for the Company’s business as now conducted with respect to the
797 Assets, except for such failures to own or possess or obtain as would not be
reasonably expected to have a Material Adverse Effect (the “797 Intellectual
Property Rights”).  Except as disclosed in the SEC Reports, there is no claim,
action or proceeding being made or brought, or to the knowledge of the Company,
being threatened, against the Company regarding the 797 Intellectual Property
Rights, except for such claim, action or proceedings as would not reasonably be
expected to have a Material Adverse Effect; and the Company is not aware of any
facts or circumstances which might reasonably give rise to any of the foregoing
infringements or claims, actions or proceedings, except for such facts and
circumstances as would not reasonably be expected to have a Material Adverse
Effect.

 

(o)         Private Placement.  Neither the Company nor any of its Affiliates
nor, any Person acting on the Company’s behalf has, directly or indirectly, at
any time within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Notes as contemplated hereby or (ii) cause the offering of
the Notes pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the
rules and regulations of the Trading Market.  The sale and issuance of the Notes
hereunder does not contravene the rules and regulation of the Trading Market. 
The offer, issuance and sale of the Notes, the Preferred Stock and the
Underlying Shares to the Investors pursuant to the Agreement, the Notes or the
Preferred Stock, as the case may be, are exempt from the registration
requirements of the Securities Act.

 

(p)         Investment Act.  The Company is not required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(q)         Form S-3 Eligibility.  The Company is eligible to register the
Underlying Shares for resale by the Investors using Form S-3 promulgated under
the Securities Act.

 

(r)            Listing and Maintenance Requirements.  The Company has not, in
the twenty-four (24) months preceding the date hereof, received notice (written
or oral) from the Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements of the Trading Market. 
The Company is in compliance in all material respects with all such listing and
maintenance requirements.

 

(s)           Registration Rights. The Company has not granted or agreed to
grant to any Person any rights (including “piggy-back” registration rights) to
have any securities of the Company registered with the SEC or any other
governmental authority that have not been satisfied or waived.

 

9

--------------------------------------------------------------------------------


 

(t)            Acknowledgment Regarding Investors’ Purchase of Securities. 
Based upon the assumption that the transactions contemplated by this Agreement
are consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that each of the Investors is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further acknowledges that no Investor is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Investor or any of their respective representatives or agents in connection with
the Transaction Documents and the transactions contemplated hereby and thereby
is merely incidental to the Investors’ purchase of the Securities.  The Company
further represents to each Investor that the Company’s decision to enter into
this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(u)         Internal Accounting Controls.  The Company and its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  Since January 1, 2016, neither the
Company nor any of its subsidiaries has received any notice or correspondence in
writing from any accountant relating to any potential material weakness in any
part of the system of internal accounting controls of the Company or any of its
subsidiaries.

 

(v)         Disclosure Controls and Procedures.  The Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 of
the General Rules and Regulations under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that information required to be disclosed by the Company
and its subsidiaries is accumulated and communicated to the Company’s
management, including the Company’s principal executive officer and principal
financial officer by others within those entities; such disclosure controls and
procedures are effective.

 

(w)       Foreign Corrupt Practices.  Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer,
employee or other Person acting on behalf of the Company or any of its
subsidiaries has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

(x)         Bank Holding Company Act.  Neither the Company nor any of its
subsidiaries is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”), and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”).  Neither the Company nor any of its subsidiaries
owns or controls, directly or indirectly, five percent (5%) or more of the
outstanding shares of any class of voting securities or twenty-five percent
(25%) or more of the total equity of a bank or any equity that is subject to the
BHCA and to regulation by the Federal Reserve.  Neither the Company nor any of
its subsidiaries exercises a controlling influence over the management or
policies of a bank or any entity that is subject to the BHCA and to regulation
by the Federal Reserve.

 

10

--------------------------------------------------------------------------------


 

(y)         Shell Company Status.  The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).

 

3.2       Representations, Warranties and Covenants of the Investors.  Each
Investor hereby, as to itself only and for no other Investor, represents,
warrants and covenants to the Company as follows:

 

(a)         Organization; Authority.  Such Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The purchase by such Investor of the Securities hereunder has been
duly authorized by all necessary corporate, partnership or other action on the
part of such Investor.  This Agreement has been duly executed and delivered by
such Investor and constitutes the valid and binding obligation of such Investor,
enforceable against it in accordance with its terms, except as may be limited by
the Enforceability Exceptions.

 

(b)         No Public Sale or Distribution.  Such Investor is acquiring the
Securities in the ordinary course of business for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the Securities Act or under
an exemption from such registration and in compliance with applicable federal
and state securities laws, and such Investor does not have a present arrangement
to effect any distribution of the Securities to or through any person or entity;
provided, however, that by making the representations herein, such Investor does
not agree to hold any of the Securities for any minimum or other specific term
and reserves the right to dispose of the Securities at any time in accordance
with or pursuant to a registration statement or an exemption under the
Securities Act and pursuant to the applicable terms of the Transaction
Documents).

 

(c)          Investor Status.  At the time such Investor was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.  Such Investor is not a
registered broker dealer registered under Section 15(a) of the Exchange Act, or
a member of the Financial Industry Regulatory Authority, Inc. or an entity
engaged in the business of being a broker dealer.  Except as otherwise disclosed
in writing to the Company, such Investor is not affiliated with any broker
dealer registered under Section 15(a) of the Exchange Act, or a member of the
Financial Industry Regulatory Authority, Inc. or an entity engaged in the
business of being a broker dealer.

 

(d)         Experience of Such Investor.  Such Investor, either alone or
together with its representatives has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Investor understands
that it must bear the economic risk of this investment in the Securities
indefinitely, and is able to bear such risk and is able to afford a complete
loss of such investment.

 

(e)          Access to Information.  Such Investor acknowledges that it has
reviewed the SEC Reports and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from, the
Company and its representatives concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the

 

11

--------------------------------------------------------------------------------


 

truth, accuracy and completeness of the SEC Reports and the Company’s
representations and warranties contained in the Transaction Documents.  Such
Investor acknowledges that either it has access to the SEC Reports or has
received copies of the SEC Reports.

 

(f)           General Solicitation.  Such Investor is not purchasing the Notes
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media,
broadcast over television or radio, disseminated over the Internet or presented
at any seminar or, to its knowledge, any other general solicitation or general
advertisement.

 

(g)          No Governmental Review.  Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(h)         No Conflicts.  The execution, delivery and performance by such
Investor of this Agreement and the consummation by such Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Investor, except in the case of clauses (ii) and
(iii) above, for such that are not material and do not otherwise affect the
ability of such Investor to consummate the transactions contemplated hereby.

 

(i)             Restricted Securities.  Such Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.

 

(j)            Legends.  It is understood that, except as provided in
Section 4.1(b) of this Agreement, certificates evidencing such Securities shall
bear the legend set forth in Section 4.1(b).

 

(k)         Brokers or Finders. Such Investor has not engaged any brokers,
finders or agents, and neither the Company nor any Investor has, nor will,
incur, directly or indirectly, as a result of any action by each Investor, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with the Transaction Documents.

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1       Transfer Restrictions.

 

(a)         The Investors covenant that the Securities will only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws and, in the case of the Notes, with the
prior written consent of the Company.  In connection with any transfer of
Securities other than pursuant to an effective registration statement or
Rule 144, the Company may require the transferor to provide to the Company an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably

 

12

--------------------------------------------------------------------------------


 

satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act.  Notwithstanding the foregoing, the
Company hereby consents to and agrees to register on the books of the Company
and with its Transfer Agent, without any such legal opinion, any transfer of
Securities by an Investor to an Affiliate of such Investor, provided that the
transferee certifies to the Company that it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and provided that such Affiliate
does not request any removal of any existing legends on any certificate
evidencing the Securities. The Company shall cause its counsel to provide any
legal opinions required by its Transfer Agent.

 

(b)         The Investors agree to the imprinting, until no longer required by
this Section 4.1(b), of the following legend (or a legend substantially
consistent with the following legend) on any certificate evidencing any of the
Securities:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND WERE ISSUED IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND ANY APPLICABLE STATE SECURITIES LAWS AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account of The Depository Trust Company (“DTC”) in the case of the Underlying
Shares, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the Securities Act and are
transferred by the Investor pursuant to a registration statement that is
effective at the time of such transfer or (ii) such holder provides the Company
with reasonable assurance that the Securities can be sold, assigned or
transferred pursuant to Rule 144 or have been sold under Rule 144.

 

4.2       Furnishing of Information.  Until the date that the Investors may sell
all of the Securities without restriction or limitation under Rule 144 of the
Securities Act (or any successor provision), the Company covenants to use its
commercially reasonable efforts to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act.

 

4.3       Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Investors or that would be
integrated with the offer or sale of the Securities for purposes of the
rules and regulations of the Trading Market.

 

4.4       Reservation of Securities.  The Company shall maintain a reserve from
its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations to issue such Underlying Shares under the Transaction Documents and
Certificate of Designation.  In the event that at any time the then authorized
shares of Common Stock are insufficient for the Company to satisfy its
obligations to issue such Underlying Shares under the

 

13

--------------------------------------------------------------------------------


 

Transaction Documents and Certificate of Designation, the Company shall use
reasonable best efforts to promptly take such actions as may be required to
increase the number of authorized shares.

 

4.5       Securities Laws Disclosure; Publicity.  The Company shall, as soon as
practicable but not later than one Business Day following the execution of this
Agreement, file a Current Report on Form 8-K with the SEC (the “8-K Filing”)
describing all material terms of the transactions contemplated by the
Transaction Documents and including as exhibits to such 8-K Filing the
Transaction Documents (including the schedules and the names, and addresses of
the Investors and the amount(s) of Securities respectively purchased and the
form of Preferred Stock, in the form required by the Exchange Act).  Except as
herein provided, the Company shall not publicly disclose the name of any
Investor or include the name of any Investor in any press release without the
prior written consent of such Investor (such consent not to be unreasonably
withheld, conditioned or delayed), unless otherwise required by law.

 

4.6       Use of Proceeds.  The Company intends to use the net proceeds from the
sale of the Notes solely for the research and development of the Company’s
ARRY-797 drug candidate.

 

4.7       Blue Sky.  The Company, on or before the Closing Date, shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for or to qualify the Securities for sale to the Investors at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Investors on or prior to the Closing Date.  The Company shall make all filings
and reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.

 

4.8       Filing of Certificate of Designation.  In the event that the Company
elects to deliver the Preferred Stock in lieu of the Repayment Amount upon the
failure of a Qualified Financing prior to the Maturity Date, the Company shall
file the Certificate of Designation with the Secretary of State of the State of
Delaware at or prior to the Maturity Date and shall take all such other actions
that are required to issue the Preferred Stock to the Investors on the Maturity
Date.

 

4.9       NASDAQ.  In the event that the Company elects to deliver Preferred
Stock in lieu of the Repayment Amount upon the failure of a Qualified Financing
prior to the Maturity Date, at or prior to the Maturity Date, the Underlying
Shares shall have been approved for listing on the NASDAQ Stock Market.

 

4.10                                                797 Subsidiary.  If and to
the extent that the Company elects to form the 797 Subsidiary (as defined in the
Notes), the Company covenants as follows:

 

(a)         Prior to but not later than the consummation of the Qualified
Financing (as defined in the Notes), the Company will contribute or transfer to
the 797 Subsidiary (i) all of the 797 Assets and (ii) such amount of cash as is
equal to the remaining portion of the proceeds from the sale of the Securities
after expenditures solely for the research and development of the Company’s
ARRY-797 drug candidate;

 

(b)         As soon as practicable following the formation of the 797
Subsidiary, cause the 797 Subsidiary to be added as a co-obligor to the Notes;

 

(c)          As soon as practicable following the formation of the 797
Subsidiary, cause the Investors to have the right to designate one member of the
797 Subsidiary’s board of directors (or similar governing body) for so long as
the Notes remain outstanding; and

 

14

--------------------------------------------------------------------------------


 

(d)         Cause the 797 Subsidiary to be and remain the wholly owned
subsidiary of the Company through and until the Qualified Financing.

 

This Section 4.10 shall not be construed as creating any obligation on the part
of the Company to consummate a Qualified Financing.

 

4.11  Comerica Loan Agreement.  In the event the Subordination Agreement, the
Loan Agreement or any related document restricts the Company from making any
payment to the Investors (whether in cash or equity securities and whether or
not such payment is in the nature of a conversion) required pursuant to the
terms of this Agreement and Comerica’s consent has not been obtained prior to
the date such payment is due, the Company shall pay all outstanding amounts owed
to Comerica pursuant to the Loan Agreement and terminate the credit facility
provided thereunder.

 

ARTICLE V
CONDITIONS

 

5.1       Conditions Precedent to the Obligations of the Investors.  The
obligation of each Investor to acquire Notes at the Closing is subject to the
satisfaction or waiver by such Investor, at or before the Closing, of each of
the following conditions:

 

(a)         Representations and Warranties.  The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (except for those representations and warranties which are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing as though made on and
as of such date (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date); and

 

(b)         Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

 

5.2       Conditions Precedent to the Obligations of the Company.  The
obligation of the Company to sell the Securities at the Closing is subject to
the satisfaction or waiver by the Company, at or before the Closing, of each of
the following conditions:

 

(a)         Representations and Warranties.  The representations and warranties
of the Investors contained herein shall be true and correct in all material
respects (except for those representations and warranties which are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing Date as though made on
and as of such date (except for representations and warranties that speak as of
a specific date, which shall be true and correct as of such specified date); and

 

(b)         Performance.  The Investors shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investors at or prior to the Closing.

 

15

--------------------------------------------------------------------------------


 

ARTICLE VI
REGISTRATION RIGHTS

 

6.1       Registration Statement.

 

(a)         No later than the Initial Filing Date, the Company shall prepare and
file with the SEC a Registration Statement covering the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415.  Such Registration Statement shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form in accordance with the Securities Act and the Exchange Act) and shall
contain (except if otherwise directed by the Investors or requested by the SEC)
the “Plan of Distribution” in substantially the form attached hereto as
Exhibit C and the “Selling Stockholders” in substantially the form attached
hereto as Exhibit D.

 

(b)         The Company shall use its commercially reasonable efforts to cause
the Registration Statement to be declared effective by the SEC as promptly as
possible after the filing thereof, but in any event prior to the applicable
Required Effectiveness Date, and shall use its commercially reasonable efforts
to keep the Registration Statement continuously effective under the Securities
Act until the date that all Registrable Securities covered by such Registration
Statement no longer constitute Registrable Securities (the “Effectiveness
Period”); provided that, upon notification by the SEC that the Registration
Statement will not be reviewed or is no longer subject to further review and
comments, the Company shall request acceleration of such Registration Statement
within five (5) Trading Days after receipt of such notice and request that it
becomes effective on 4:00 p.m. New York City time on the Effective Dave and file
a prospectus supplement for any Registration Statement, whether or not required
under Rule 424 (or otherwise), by 9:00 a.m. New York City time the day after the
Effective Date.

 

(c)          The Company shall notify the Investors in writing promptly (and in
any event within two Trading Days) after receiving notification from the SEC
that the Registration Statement has been declared effective.

 

(d)         Should an Event (as defined below) occur, then upon the occurrence
of such Event and until the applicable Event is cured, the Company shall pay to
each Investor an amount in cash, as liquidated damages and not as a penalty, at
a rate of five percent (5.0%) per annum of the aggregate Purchase Price of Notes
to which the Registrable Securities then held by each Investor relate, payable
on the first Business Day of each month and in respect of any Event that
occurred during the prior month.  The payments to which an Investor shall be
entitled pursuant to this Section 6.1(d) are referred to herein as “Event
Payments.”  Any Event Payments payable pursuant to the terms hereof shall apply
on a pro-rated basis for any portion of a month prior to the cure of an Event. 
In the event the Company fails to make Event Payments in a timely manner, such
Event Payments shall bear interest at the rate of two percent (2.0%) per annum
(prorated for partial months) until paid in full.  All pro-rated calculations
made pursuant to this paragraph shall be based upon the actual number of days in
such pro-rated month.

 

For such purposes, each of the following shall constitute an “Event”:

 

(i)                                     the Registration Statement is not filed
on or prior to the Initial Filing Date or is not declared effective on or prior
to the applicable Required Effectiveness Date or does not register all
Registrable Securities; provided that if the SEC, by written or oral comment or
otherwise, limits the Company’s ability to request effectiveness, or prohibits
the effectiveness of, the Registration Statement with respect to any or all the
Registrable Securities pursuant to Rule 415, it shall not be a breach or default
by the Company under this Agreement and shall not be deemed a failure by the
Company to use reasonable best efforts;

 

(ii)                                  except as provided for in
Section 6.1(e) (the “Excluded Events”), after the Effective Date of the
Registration Statement, an Investor is not permitted to sell Registrable
Securities under the Registration Statement (or a subsequent Registration
Statement filed in replacement thereof) for any

 

16

--------------------------------------------------------------------------------


 

reason (other than the fault of such Investor) for a period of five (5) or more
consecutive Trading Days during the Effectiveness Period; and

 

(iii)                               except as a result of the Excluded Events,
the Common Stock is not listed or quoted, or is suspended from trading, on an
Eligible Market for a period of three (3) or more consecutive Trading Days
during the Effectiveness Period;

 

provided, that Event Payments on the Registrable Securities may not accrue under
more than one of the foregoing clauses (i), (ii) and (iii) at any one time; and
provided further, that (1) upon the filing of the Registration Statement as
required hereunder (in the case of Section 6.1(i)), (2) upon the effectiveness
of a Registration Statement as required hereunder (in the case of
Section 6.1(i)), (3) upon the resumed trading of the Common Stock (in the case
of Section 6.1(iii)), or (4) upon the resumption of an Investors ability to
resell the Registrable Securities under an effective Registration Statement (in
the case of Section 6.1(ii)), Event Payments on the Registrable Securities as a
result of such clause shall cease to accrue.  It is understood and agreed that,
notwithstanding any provision to the contrary, no Event Payments shall accrue on
any Registrable Securities that are then covered by, and may be sold under, an
effective Registration Statement.

 

(e)          Notwithstanding anything in this Agreement to the contrary:

 

(i)                                     notwithstanding Section 6.1, the
Company, upon written notice to the Investors, shall be permitted to suspend the
availability of a Registration Statement covering the Registrable Securities for
any bona fide reason whatsoever for up to 15 consecutive days (the “Deferral
Period”) in any 90-day period without being obligated to pay liquidated damages;
provided, that Deferral Periods may not total more than 45 days in the aggregate
in any twelve-month period.  The Company shall not be required to specify in the
written notice to the Investors the nature of the event giving rise to the
Deferral Period; and

 

(ii)                                  the Company may, by written notice to the
Investors, suspend sales under a Registration Statement after the Effective Date
thereof and/or require that the Investors immediately cease the sale of shares
of Common Stock pursuant thereto and/or defer the filing of any subsequent
Registration Statement if the Company is engaged in a material merger,
acquisition, sale or similar transaction and the Board of Directors determines
in good faith, by appropriate resolutions, that, as a result of such activity,
(A) it would be materially detrimental to the Company (other than as relating
solely to the price of the Common Stock) to maintain a Registration Statement at
such time or (B) it is in the best interests of the Company to suspend sales
under such registration at such time.  Upon receipt of such notice, each
Investor shall immediately discontinue any sales of Registrable Securities
pursuant to such registration until such Investor is advised in writing by the
Company that the current Prospectus or amended Prospectus, as applicable, may be
used.

 

In no event, however, shall this right be exercised to suspend sales beyond the
period during which (in the good faith determination of the Company’s Board of
Directors) the failure to require such suspension would be materially
detrimental to the Company or is no longer in the best interests of the
Company.  The Company’s rights under this Section 6.1(e) may be exercised for a
period of no more than 60 calendar days at a time and not more than two times in
any twelve-month period, without such suspension being considered as part of an
Event Payment determination.  Immediately after the end of any suspension period
under this Section 6.1(e), the Company shall take all necessary actions
(including filing any required supplemental prospectus) to restore the
effectiveness of the applicable Registration Statement and the ability of the
Investors to publicly resell their Registrable Securities pursuant to such
effective Registration Statement.

 

6.2       Registration Procedures.  In connection with the Company’s
registration obligations hereunder, the Company shall:

 

17

--------------------------------------------------------------------------------


 

(a)   Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish via email to those Investors who have supplied the Company with email
addresses copies of all such documents proposed to be filed (or at the request
of one or more Investors, only certain sections thereof), which documents (other
than any document that is incorporated or deemed to be incorporated by reference
therein) will be subject to the review of such Investors.  The Company shall
reflect in each such document when so filed with the SEC such comments regarding
the Investors and the plan of distribution as the Investors may reasonably and
promptly propose no later than two Trading Days after the Investors have been so
furnished with copies of such documents as aforesaid.

 

(b)   (i) Subject to Section 6.1(e), prepare and file with the SEC such
amendments, including post-effective amendments, to the Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; and
(iii) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Investors thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented.

 

(c)   Notify the Investors as promptly as reasonably possible, and if requested
by the Investors, confirm such notice in writing no later than two Trading Days
thereafter, of any of the following events:  (i) the SEC notifies the Company
whether there will be a “review” of any Registration Statement; (ii) any
Registration Statement or any post-effective amendment is declared effective;
(iii) the SEC issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose; (iv) the
Company receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; or (v) the financial
statements included in any Registration Statement become ineligible for
inclusion therein or any Registration Statement or Prospectus or other document
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(d)   Use its commercially reasonable efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.

 

(e)   If requested by an Investor, provide such Investor, without charge, at
least one conformed copy of the Registration Statement and each amendment
thereto, including financial statements and schedules, and all exhibits to the
extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
SEC.

 

(f)    Promptly deliver to each Investor, without charge, as many copies of the
Prospectus and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the applicable Investors in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus

 

18

--------------------------------------------------------------------------------


 

and any amendment or supplement thereto to the extent permitted by federal and
state securities laws and regulations.

 

(g)   (i) In the time and manner required by the Trading Market, prepare and
file with the Trading Market an additional shares listing application covering
all of the Registrable Securities; (ii) take all steps necessary to cause such
Registrable Securities to be approved for listing on the Trading Market as soon
as possible thereafter; (iii) provide to each Investor evidence of such
approval; and (iv) except as a result of the Excluded Events, during the
Effectiveness Period, maintain the listing of such Registrable Securities on the
Trading Market or another Eligible Market.

 

(h)   Use its commercially reasonable efforts to register or qualify or
cooperate with the applicable Investors in connection with the registration or
qualification (or exemption from such registration or qualification) of
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as any Investor requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective for so long as required, but not to exceed the duration of
the Effectiveness Period, and to do any and all other acts or things reasonably
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by a Registration Statement; provided, however,
that the Company shall not be obligated to file any general consent to service
of process or to qualify as a foreign corporation or as a dealer in securities
in any jurisdiction in which it is not so qualified or to subject itself to
taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject.

 

(i)    Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Investors may reasonably
request.

 

(j)    Upon the occurrence of any event described in Sections 6.2(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(k)   Cooperate with any reasonable due diligence investigation undertaken by
the Investors in connection with the sale of Registrable Securities, including,
without limitation, by making available documents and information to the extent
reasonably requested by the Investors; provided that the Company will not
deliver or make available to any Investor material, nonpublic information,
unless such Investor requests in advance in writing to receive material,
nonpublic information and agrees to keep such information confidential.

 

(l)    Comply in all material respects with all rules and regulations of the SEC
applicable to the registration of the Registrable Securities.

 

(m)  It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Investor or to make any Event Payments
set forth in Section 6.1(c) to such Investor that such Investor furnish to the
Company and such information regarding itself, the Registrable Securities and
other shares of Common

 

19

--------------------------------------------------------------------------------


 

Stock held by it and the intended method of disposition of the Registrable
Securities held by it (if different from the Plan of Distribution set forth on
Exhibit C hereto) as shall be reasonably required to effect the registration of
such Registrable Securities and shall complete and execute such documents in
connection with such registration as the Company may reasonably request.

 

(n)   Not identify any Investor as an underwriter without its prior written
consent in any public disclosure or filing with the SEC, the Trading Market or
any Eligible Market and any Investor being deemed an underwriter by the SEC
shall not relieve the Company of any obligations it has under this Agreement;
provided, however, that the foregoing shall not prohibit the Company from
including the disclosure found in the “Plan of Distribution” section attached
hereto as Exhibit C in the Registration Statement.  In addition, and
notwithstanding anything to the contrary contained herein, if the Company has
received a comment by the SEC requiring an Investor to be named as an
underwriter in the Registration Statement (which notwithstanding the reasonable
best efforts of the Company is not withdrawn by the SEC) and such Investor
elects in writing not to be named as a selling stockholder in the Registration
Statement, each Investor shall not be entitled to any Event Payments with
respect to such Registration Statement.

 

6.3  Registration Expenses.  The Company shall pay all fees and expenses
incident to the performance of or compliance with Article VI of this Agreement
by the Company, including without limitation (a) all registration and filing
fees and expenses, including without limitation those related to filings with
the SEC, the Trading Market, any required filing with the Financial Industry
Regulatory Authority, Inc. (other than by any Investor) and in connection with
applicable state securities or Blue Sky laws, (b) printing expenses (including
without limitation expenses of printing certificates for Registrable
Securities), (c) messenger, telephone and delivery expenses, (d) fees and
disbursements of counsel for the Company, (e) fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement, and (f) all listing fees to be paid
by the Company to the Trading Market.

 

6.4  Indemnification

 

(a)   Indemnification by the Company.  The Company shall indemnify and hold
harmless each Investor, the officers, directors, partners, members, agents and
employees of each of them, each Person who controls any such Investor (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all Losses, as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any amendment or supplement thereto or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, in the light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Investor furnished in
writing to the Company by such Investor for use therein, or to the extent that
such information relates to such Investor or such Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by such Investor expressly for use in the Registration Statement (it being
understood that the Plan of Distribution set forth on Exhibit C, as the same may
be modified by such Investor and other information provided by each Investor to
the Company in or pursuant to the Transaction Documents constitutes information
reviewed and expressly approved by such Investor in writing expressly for use in
the Registration Statement) (the “Investor Information”), or (B) with respect to
any prospectus, if the untrue statement or omission of material fact contained
in such prospectus was corrected on a timely basis in the prospectus, as then
amended or supplemented, if such

 

20

--------------------------------------------------------------------------------


 

corrected prospectus was timely made available by the Company to the Investor,
and the Investor seeking indemnity hereunder was advised in writing not to use
the incorrect prospectus prior to the use giving rise to Losses.

 

(b)   Indemnification by Investors.  Each Investor shall indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses arising solely out of any untrue or
alleged untrue statement of a material fact contained in the Registration
Statement, any Prospectus or any amendment or supplement thereto, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus, in the light of the circumstances under which they were made)
not misleading, but only to the extent that such untrue statements, alleged
untrue statements, omissions or alleged omissions constitute Investor
Information.  In no event shall the liability of any selling Investor hereunder
be greater in amount than the dollar amount of the net proceeds received by such
Investor upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 

(c)   Conduct of Indemnification Proceedings.  If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed within 45 days of
receiving notification of a Proceeding from an Indemnified Party to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of separate counsel shall be at the expense
of the Indemnifying Party).  It being understood, however, that the Indemnifying
Party shall not, in connection with any one such Proceeding (including separate
Proceedings that have been or will be consolidated before a single judge) be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties, which firm shall be appointed by a
majority of the Indemnified Parties.  The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified

 

21

--------------------------------------------------------------------------------


 

Party is a party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such Proceeding.

 

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to reimburse all such fees and expenses to the extent it
is finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

(d)   Contribution.  If a claim for indemnification under Section 6.4(a) or
(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 6.4(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.5  Dispositions.  Each Investor agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement and
shall sell its Registrable Securities in accordance with the Plan of
Distribution set forth in the Prospectus.  Each Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.2(c)(iii), (iv) or (v), such Investor will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Investor is advised in writing by the Company that the use
of the Prospectus, or amended Prospectus, as applicable, may be used.  The
Company may provide appropriate stop orders to enforce the

 

22

--------------------------------------------------------------------------------


 

provisions of this paragraph.  Each Investor with the other Investors, agrees
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance that each Investor will comply with the provisions of this subsection.

 

ARTICLE VII
MISCELLANEOUS

 

7.1  Termination.  This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

 

7.2  Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement; provided, however, that at the
Closing, the Company will pay the Investors’ reasonable documented out-of-pocket
costs and expenses (not to exceed $100,000 in the aggregate) incurred in
connection with the transactions contemplated hereby.

 

7.3  The Company shall pay all Transfer Agent fees, stamp taxes and other taxes
and duties levied in connection with the sale and issuance of their applicable
Securities.

 

7.4  Entire Agreement.  The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.  At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

 

7.5  Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via email at the email address
specified in this Section prior to 6:30 p.m. (New York City time) on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or email at the facsimile number or
email address specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (c) the Trading
Day following the date of deposit with a nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given.  The addresses and email addresses for such notices and
communications are those set forth on the signature pages hereof, or such other
address or email address as may be designated in writing hereafter, in the same
manner, by any such Person.

 

7.6  Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

23

--------------------------------------------------------------------------------


 

7.7       Equal Treatment of Investors.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered to all of
the parties to such Transaction Documents.  For clarification purposes, this
provision constitutes a separate right granted to each Investor by the Company
and negotiated separately by each Investor, and is intended for the Company to
treat the Investors as a class and shall not in any way be construed as the
Investors acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

 

7.8       Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

7.9       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns. 
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors.  The Investors may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Company.

 

7.10                                                Persons Entitled to Benefit
of Agreement.  This Agreement shall inure to the benefit of and be binding upon
the Company and each Investor and their respective successors and permitted
assigns.  Nothing expressed or mentioned in this Agreement is intended or shall
be construed to give any person, other than those persons mentioned in the
preceding sentence or otherwise explicitly mentioned in this Agreement, any
legal or equitable right, remedy or claim under or in respect of this Agreement,
or any provisions herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person; except that each
Indemnified Party is an intended third party beneficiary of Section 6.4 and (in
each case) may enforce the provisions of such Sections directly against the
parties with obligations thereunder.

 

7.11                                                Governing Law; Venue; Waiver
of Jury Trial.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE COMPANY AND INVESTORS
HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR HEREUNDER, IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM THAT IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY

 

24

--------------------------------------------------------------------------------


 

WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  THE COMPANY AND
INVESTORS HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

 

7.12                                                Survival.  The
representations and warranties, agreements and covenants contained herein shall
survive the Closing.

 

7.13                                                Execution.  This Agreement
may be executed in two or more counterparts, all of which when taken together
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or email
attachment, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or email-attached signature page were an
original thereof.

 

7.14                                                Severability.  If any
provision of this Agreement is prohibited by law or otherwise determined to be
invalid or unenforceable by a court of competent jurisdiction, the provision
that would otherwise be prohibited, invalid or unenforceable shall be deemed
amended to apply to the broadest extent that it would be valid and enforceable,
and the invalidity or unenforceability of such provision shall not affect the
validity of the remaining provisions of this Agreement so long as this Agreement
as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.  The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

7.15                                                Rescission and Withdrawal
Right.  Notwithstanding anything to the contrary contained in (and without
limiting any similar provisions of) the Transaction Documents, whenever any
Investor exercises a right, election, demand or option owed to such Investor by
the Company under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then, prior to the
performance by the Company of the Company’s related obligation, such Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

 

7.16                                                Replacement of Securities. 
If any certificate or instrument evidencing any Securities is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof, or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company for any losses in connection therewith.  The applicants for
a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
Securities.

 

7.17                                                Remedies.  In addition to
being entitled to exercise all rights provided herein or granted by law,
including recovery of damages, each of the Investors and the Company will be
entitled to seek specific performance under the Transaction Documents.

 

[SIGNATURE PAGES TO FOLLOW]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

 

ARRAY BIOPHARMA INC.

 

 

 

 

 

By:

/s/ Jason Haddock

 

Name: Jason Haddock

 

Title: Chief Financial Officer

 

 

 

Address for Notice:

 

 

 

 

 

Telephone No.:

 

Email Address:

 

 

 

With a copy to:

 

Telephone:

 

Email Address:

 

COMPANY SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

Investor Signature Page

 

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Note
Purchase Agreement dated as of September 2, 2016 (the “Purchase Agreement”) by
and among Array BioPharma Inc. and the Investors (as defined therein), as to the
Note to be issued to the undersigned Investor set forth below, and authorizes
this signature page to be attached to the Purchase Agreement or counterparts
thereof.

 

 

Investor:

 

 

 

REDMILE CAPITAL OFFSHORE FUND II, LTD.

 

 

 

 

 

By:

/s/ Jeremy Green

 

 

Name:

Jeremy Green

 

 

Title:

Managing Member of the Investment Manager

 

 

 

 

 

Address:

One Letterman Drive

 

 

 

Building D, Suite D3-300

 

 

 

San Francisco, CA 94129

 

 

 

 

 

Telephone No.:

415-489-9990

 

Email Address:

Amrit@Redmilegrp.com and also operations@redmilegrp.com

 

 

 

 

 

Principal Amount of Note: $8,500,000

 

 

 

Purchase Price of Note: $8,500,000

 

--------------------------------------------------------------------------------


 

Investor Signature Page

 

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the Note
Purchase Agreement dated as of September 2, 2016 (the “Purchase Agreement”) by
and among Array BioPharma Inc. and the Investors (as defined therein), as to the
Note to be issued to the undersigned Investor set forth below, and authorizes
this signature page to be attached to the Purchase Agreement or counterparts
thereof.

 

 

Investor:

 

 

 

REDMILE BIOPHARMA INVESTMENTS I, L.P.

 

 

 

 

 

By:

/s/ Jeremy Green

 

 

Name:

Jeremy Green

 

 

Title:

Managing Member of the Management Company and General Partner

 

 

 

 

 

 

Address:

One Letterman Drive

 

 

 

Building D, Suite D3-300

 

 

 

San Francisco, CA 94129

 

 

 

 

 

Telephone No.:

415-489-9990

 

Email Address:

Amrit@Redmilegrp.com and also operations@redmilegrp.com

 

 

 

 

 

Principal Amount of Note: $1,500,000

 

 

 

Purchase Price of Note: $1,500,000

 

--------------------------------------------------------------------------------


 

Exhibits:

 

A                                       Schedule of Investors

B                                       Opinion of Company Corporate Counsel

C                                       Plan of Distribution

D                                       Selling Stockholders

E                                        Form of Note

F                                         Form of Certificate of Designation

 

--------------------------------------------------------------------------------


 

Exhibit A

 

SCHEDULE OF INVESTORS

 

Investor Name and Address

 

Principal Amount of Note

 

Purchase Price for Note

 

Redmile Capital Offshore Fund II, Ltd.

One Letterman Drive

Building D, Suite D3-300

San Francisco, CA 94129

 

$

8,500,000

 

$

8,500,000

 

 

 

 

 

 

 

Redmile Biopharma Investments I, L.P.

One Letterman Drive

Building D, Suite D3-300

San Francisco, CA 94129

 

$

1,500,000

 

$

1,500,000

 

Totals

 

$

10,000,000

 

$

10,000,000

 

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

OPINION OF GENERAL COUNSEL OF THE COMPANY

 

September 2, 2016

 

Redmile Capital Offshore Fund II, Ltd.
Redmile Biopharma Investments I, L.P.
One Letterman Drive

 

Building D, Suite D3-300

 

San Francisco, CA 94129

 

Re:                             Subordinated Convertible Promissory Notes of
Array BioPharma Inc.

 

Ladies and Gentlemen:

 

I am the Vice President, General Counsel and Secretary of Array BioPharma Inc.,
a Delaware corporation (the “Company”).  I am providing this opinion in
connection with the preparation, execution and delivery of the Note Purchase
Agreement, dated as of the date hereof (the “Note Purchase Agreement”), by and
between you and the Company, relating to the sale by the Company to you of an
aggregate of $10,000,000 aggregate principal amount of Subordinated Convertible
Promissory Notes (the “Notes”). This opinion is being furnished to you pursuant
to Section 2.2 of the Note Purchase Agreement.

 

In rendering the opinions stated herein, I have examined and relied upon the
following:

 

(a)                                 an executed copy of the Note Purchase
Agreement;

 

(b)                                 executed copies of certificates representing
the Notes, each dated as of the date hereof (the “Note Certificates”),
registered in the name of Redmile Capital Offshore Fund II, Ltd. and Redmile
Biopharma Investments I, L.P., respectively;

 

(c)                                  a copy of the Company’s Amended and
Restated Certificate of Incorporation, certified by the Secretary of State of
the State of Delaware as of February 18, 2016;

 

B-1

--------------------------------------------------------------------------------


 

(d)                                 a copy of the Company’s bylaws, as amended
and in effect as of the date hereof;

 

(e)                                  a copy of certain resolutions of the Board
of Directors of the Company, adopted on August 31, 2016;

 

(f)                                   a copy of a certificate, dated August 13,
2016, and a bringdown verification thereof, dated the date hereof, from the
Secretary of State of the State of Delaware with respect to the Company’s
existence and good standing in the State of Delaware (the “Delaware
Certificate”); and

 

(g)                                  copies of each of the contracts, agreements
or instruments filed or incorporated by reference as exhibits pursuant to Item
601(b)(4) or (10) of Regulation S-K to the Company’s Annual Report on Form 10-K
for the fiscal year ended June 30, 2016 (the “Reviewed Agreements”).

 

I have also examined originals or copies, certified or otherwise identified to
my satisfaction, of such records of the Company, and such agreements,
certificates and receipts of public officials, certificates of officers or other
representatives of the Company and others, and such other documents as I have
deemed necessary or appropriate as a basis for the opinions stated below.

 

In my examination, I have assumed the genuineness of all signatures, including
endorsements, the legal capacity and competency of all natural persons, the
authenticity of all documents submitted to me as originals, the conformity to
original documents of all documents submitted to me as facsimile, electronic,
certified or photostatic copies, and the authenticity of the originals of such
copies. As to any facts relevant to the opinions stated herein that I did not
independently establish or verify, I have relied upon statements and
representations of officers and other representatives of the Company and others
and of public officials, including the factual representations and warranties
contained in the Transaction Agreements (as defined below).

 

I am admitted to the Bar in the States of New York, California and Colorado.  I
do not express any opinion with respect to the laws of any jurisdiction other
than (i) the laws of the State of New York, (ii) the federal laws of the United
States of America and (iii) the General Corporation Law of the State of Delaware
(the “DGCL”).

 

The Note Purchase Agreement and the Note Certificates are referred to herein
collectively as the “Transaction Agreements.” As used herein, “Organizational
Documents” means those documents listed in paragraphs (c) and (d) above.

 

Based upon the foregoing and subject to the qualifications and assumptions
stated herein, I am of the opinion that:

 

--------------------------------------------------------------------------------


 

1.                                      Based solely on my review of the
Delaware Certificate, the Company is duly incorporated and is validly existing
and in good standing under the DGCL.

 

2.                                      The Company has the corporate power and
authority to execute, deliver and perform all of its obligations under each of
the Transaction Agreements.

 

3.                                      Each of the Transaction Agreements has
been duly authorized, executed and delivered by all requisite corporate action
on the part of the Company under the DGCL.

 

4.                                      The Note Purchase Agreement constitutes
the valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms under the laws of the State of New York.

 

5.                                      When issued and delivered by the Company
against payment therefor in accordance with the terms of the Note Purchase
Agreement, each Note Certificate will constitute the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms under the laws of the State of New York.

 

6.                                      The Company has authority to issue
120,000,000 shares of Common Stock, par value $0.001 per share, and 10,000,000
shares of preferred stock, par value $0.001 per share.

 

7.                                      Neither the execution and delivery by
the Company of the Transaction Agreements nor the consummation by the Company of
the issuance and sale of the Notes, the issuance of any Preferred Stock (as
defined in the Note Purchase Agreement) upon conversion of the Notes in
accordance with the terms of the Note Certificates (“Conversion Preferred
Shares”), nor the issuance of any Underlying Shares (as defined in the Note
Purchase Agreement) upon conversion of the Preferred Stock in accordance with
the terms of the Certificate of Designations (as defined in the Note Purchase
Agreement) (“Conversion Preferred Shares”): (i) conflicts with the
Organizational Documents or (ii) constitutes a violation of, or a default under,
any Reviewed Agreement.

 

8.                                      Neither the execution and delivery by
the Company of the Transaction Agreements nor the consummation by the Company of
the issuance and sale of the Notes, the issuance of any Conversion Preferred
Shares upon conversion of the Notes in accordance with the terms of the Note
Certificates nor the issuance of any Conversion Preferred Shares upon conversion
of the Preferred Stock in accordance with the terms of the Certificate of
Designations: (i) violates any law, rule or regulation of the State of New York
or the United States of America or (ii) requires the consent, approval,
licensing or authorization of, or any filing, recording or registration with,
any governmental authority under any law, rule or regulation of the State of New
York or the United States of America, except for those consents, approvals,
licenses and authorizations already obtained and those filings, recordings and
registrations already made.

 

--------------------------------------------------------------------------------


 

9.                                      Assuming the accuracy of the
representations and warranties of you in Section 3.2 of the Note Purchase
Agreement and the due performance by you of the covenants and agreements set
forth in Section 4.1 of the Note Purchase Agreement, the offer, sale and
delivery of the Notes to you in the manner contemplated by the Note Purchase
Agreement do not require registration under the Securities Act of 1933, as
amended (the “Securities Act”); and the Conversion Preferred Shares and
Conversion Common Shares may be delivered to holders of Notes and Preferred
Stock, respectively, without registration under the Securities Act provided that
no commission or other remuneration is paid or given directly or indirectly for
soliciting such conversion, and provided further that the Conversion Preferred
Shares and Conversion Common Shares so deliverable are not exchanged in a case
under Title 11 of the United States Code.

 

The opinions stated herein are subject to the following qualifications:

 

(h)                                 the opinions stated herein are limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer, preference and other similar laws affecting creditors’ rights
generally, and by general principles of equity (regardless of whether
enforcement is sought in equity or at law);

 

(i)                                     except to the extent expressly stated in
the opinions contained herein, I do not express any opinion with respect to the
effect on the opinions stated herein of (i) the compliance or non-compliance of
any party to any of the Transaction Agreements with any laws, rules or
regulations applicable to such party or (ii) the legal status or legal capacity
of any party to any of the Transaction Agreements;

 

(j)                                    I do not express any opinion with respect
to any law, rule or regulation that is applicable to any party to any of the
Transaction Agreements or the transactions contemplated thereby solely because
such law, rule or regulation is part of a regulatory regime applicable to any
such party or any of its affiliates as a result of the specific assets or
business operations of such party or such affiliates;

 

(k)                                 except as set forth in opinion paragraph 8,
I do not express any opinion with respect to any securities, antifraud,
derivatives or commodities laws, rules or regulations or Regulations T, U or X
of the Board of Governors of the Federal Reserve System;

 

(l)                                     except to the extent expressly stated in
the opinions contained herein, I have assumed that each of the Transaction
Agreements constitutes the valid and binding obligation of each party to such
Transaction Agreement, enforceable against such party in accordance with its
terms;

 

(m)                             the opinions stated herein are limited to the
agreements specifically identified in the opinions contained herein without
regard to any agreement or other document referenced in such

 

--------------------------------------------------------------------------------


 

agreement (including agreements or other documents incorporated by reference or
attached or annexed thereto);

 

(n)                                 I do not express any opinion with respect to
the enforceability of any provision contained in any Transaction Agreement
relating to any indemnification, contribution, exculpation, release or waiver
that may be contrary to public policy or violative of federal or state
securities laws, rules or regulations;

 

(o)                                 I do not express any opinion with respect to
the enforceability of any provision contained in any Transaction Agreement
purporting to prohibit, restrict or condition the assignment of rights under
such Transaction Agreement to the extent that such prohibition, restriction or
condition on assignability is ineffective pursuant to the Uniform Commercial
Code;

 

(p)                                 I do not express any opinion with respect to
any provision of any Transaction Agreement to the extent that such section
provides for a waiver of trial by jury;

 

(q)                                 I call to your attention that irrespective
of the agreement of the parties to any Transaction Agreement, a court may
decline to hear a case on grounds of forum non conveniens or other doctrine
limiting the availability of such court as a forum for resolution of disputes; 
in addition, I call to your attention that I do not express any opinion with
respect to the subject matter jurisdiction of the federal courts of the United
States of America in any action arising out of or relating to any Transaction
Agreement;

 

(r)                                    the enforceability of provisions imposing
a payment obligation pending the ability of the Company to comply timely with
its registration obligations under the Note Purchase Agreement may be limited by
applicable laws;

 

(s)                                   I do not express any opinion with respect
to the second sentence of Section 7(a) of the Note Certificates; and

 

(t)                                    to the extent that any opinion relates to
the enforceability of the choice of New York law and choice of New York forum
provisions contained in any Transaction Agreement, the opinions stated herein
are subject to the qualification that such enforceability may be subject to, in
each case, (i) the exceptions and limitations in New York General Obligations
Law sections 5-1401 and 5-1402 and (ii) principles of comity and
constitutionality.

 

This opinion is furnished only to you and is solely for your benefit in
connection with the closing occurring today and the offering and sale of the
Notes, in each case pursuant to the Note Purchase Agreement.  Without my prior
written consent, this opinion may not be used, circulated, quoted or otherwise
referred to for any other purpose or relied upon by, or assigned to, any other

 

--------------------------------------------------------------------------------


 

person for any purpose, including any other person that acquires any Notes,
Conversion Preferred Shares or Conversion Common Shares or that seeks to assert
your rights in respect of this opinion (other than your successor in interest by
means of merger, consolidation, transfer of a business or other similar
transaction).

 

 

 

Very truly yours,

 

 

 

 

 

John R. Moore

 

--------------------------------------------------------------------------------


 

Exhibit C

 

PLAN OF DISTRIBUTION

 

The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions.  These sales may be at fixed or
negotiated prices.  The selling stockholders may use any one or more of the
following methods when selling shares:

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  short sales;

 

·                  broker-dealers may agree with the selling stockholders to
sell a specified number of such shares at a stipulated price per share;

 

·                  a combination of any such methods of sale; and

 

·                  any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. 
Any profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act.  Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder.  The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that participates in transactions involving sales of the shares
if liabilities are imposed on that person under the Securities Act.

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on

 

C-1

--------------------------------------------------------------------------------


 

the resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

 

We are required to pay our fees and expenses incident to the registration of the
shares of common stock.  We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

 

The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder.  If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus.  If the selling stockholders use this
prospectus for any sale of the shares of common stock, they will be subject to
the prospectus delivery requirements of the Securities Act.

 

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.

 

C-2

--------------------------------------------------------------------------------


 

Exhibit D

 

SELLING STOCKHOLDERS

 

The common stock being offered by the selling stockholders are those issuable to
the selling stockholders upon conversion of the preferred stock.  For additional
information regarding the issuances of the common stock and the preferred stock,
see “Private Placement of Purchased Notes and Preferred Stock” above.  We are
registering the common stock in order to permit the selling stockholders to
offer the shares for resale from time to time.  Except for the ownership of the
shares of common stock, the selling stockholders have not had any material
relationship with us within the past three years.

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the common stock by each of the selling
stockholders.  The second column lists the number of common stock beneficially
owned by each selling stockholder, based on its ownership of the preferred
stock, as of         , 20  , assuming conversion of the preferred stock held by
the selling stockholders on that date, without regard to any limitations on
exercises.

 

The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders.

 

D-1

--------------------------------------------------------------------------------


 

Name of Selling stockholder

 

Number of
Underlying Shares
Owned Prior to
Offering

 

Maximum Number
of Underlying
Shares to be Sold
Pursuant to this
Prospectus

 

Number of
Underlying
Shares Owned
After Offering

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-2

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

Exhibit E

 

FORM OF NOTE

 

THIS SUBORDINATED CONVERTIBLE PROMISSORY NOTE (THIS “NOTE”) AND ANY SHARES
ACQUIRED UPON CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT FILED UNDER SUCH ACT OR PURSUANT TO AN OPINION OF COUNSEL
SATISFACTORY TO ARRAY BIOPHARMA INC. THAT SUCH REGISTRATION IS NOT REQUIRED.

 

SUBORDINATED CONVERTIBLE PROMISSORY NOTE

 

$[              ]

September 2, 2016

 

FOR VALUE RECEIVED, Array BioPharma Inc., a Delaware corporation (the “Maker”),
promises to pay to [             ] or its assigns (the “Holder”) the principal
sum of $[        ], together with interest on the unpaid principal balance of
this Note from time to time outstanding at the rate of 5% per year until paid in
full.

 

This Note constitutes “Subordinated Debt” under and as defined in that certain
Loan and Security Agreement, dated as of June 28, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
between Comerica Bank and the Maker.

 

Interest on this Note shall be computed on the basis of a year of 365 days for
the actual number of days elapsed.  All payments by the Maker under this Note
shall be in immediately available funds.

 

1.                                      Definitions.

 

(a)                                 “797 Assets” means the Maker’s ARRY 797 drug
candidate, in its current form and all modifications thereof and all Related
Assets other than Excluded Assets; provided, however, that the 797 Assets also
include a fully paid-up, world-wide, non-exclusive, perpetual license, with
right to grant sublicenses, to such intellectual property rights otherwise
included in the Excluded Assets to the extent necessary for the development,
manufacture, and commercialization of the 797 Assets.

 

(b)                                 “797 Product” any pharmaceutical product for
use in humans that includes the ARRY 797 drug candidate.

 

(c)                                  “797 Sale” means any sale, transfer, or
other similar disposition of all or a material portion of the 797 Assets or the
797 Subsidiary to a person other than (x) an affiliate of the Maker or (y) the
Holder or any of its affiliates.  Notwithstanding the foregoing, a license or
similar agreement providing for Licensing Payments shall not constitute a 797
Sale for any purpose under this Note.

 

(d)                                 “797 Subsidiary” means a business entity to
be formed by the Maker as a subsidiary of the Maker for purposes of domiciling
the 797 Assets, which business entity shall be formed by the Maker, and which
797 Assets shall be contributed to the 797 Subsidiary by the Maker, in each case
at such time that it is commercially reasonable for the Maker, in its sole
judgment, to do so.  This Note shall not be construed as creating any obligation
on the part of the Maker to form the 797 Subsidiary.

 

(e)                                  “Array Preferred Stock” means preferred
stock of the Maker having the rights, preferences, and privileges set forth on
the Certificate of Designation attached to the Purchase Agreement as Exhibit F
thereto.

 

--------------------------------------------------------------------------------


 

(f)                                   “Conversion Discount” means either 80% if
the closing of the Qualified Financing occurs on or prior to March 1, 2017, or
70% if the closing of the Qualified Financing occurs after March 1, 2017.

 

(g)                                  “Capped Price Per Share” means the price
per share calculated in the same manner as the price per share of Qualified
Financing Securities, but instead based on a pre-money valuation of the 797
Subsidiary of $75,000,000, with any resulting fraction rounded to the nearest
whole cent (with 0.5 being rounded up).

 

(h)                                 “Excluded Assets” means the (i) ARRY 614
drug candidate in its current form or any modification thereof and its Related
Assets or (ii) other drug candidates or compounds that target p38 or any of
their respective Related Assets.

 

(i)                                     “Exit Fee” means an amount equal to 30%
of the original principal amount of this Note.

 

(j)                                    “Licensing Payments” means option fees,
up-front fees, license signing fees, license maintenance fees, milestone
payments, success fees, royalties, and profit sharing payments paid by or on
behalf of the licensee.

 

(k)                                 “Maturity Date” means September 1, 2017.

 

(l)                                     “Other Holder” means the holder of any
Other Note.

 

(m)                             “Other Note” means any other note issued
pursuant to the Purchase Agreement, or in replacement or exchange for any such
note.

 

(n)                                 “Outstanding Amount” means the then
outstanding principal balance, and interest accrued, on this Note.

 

(o)                                 “Pro Rata Share” means, with respect to the
Holder at any time a fraction (expressed as a percentage) the numerator of which
is the outstanding principal amount of this Note at such time and the
denominator of which is $10,000,000; provided that for purposes of Sections
2(b), (c) and (d) the numerator used to calculate “Pro Rata Share” shall be the
outstanding principal amount of this Note immediately prior to the consummation
of the 797 Sale, the Qualified 797 License or Sale of Maker, as applicable.

 

(p)                                 “Purchase Agreement” means the Note Purchase
Agreement dated as of September 2, 2016 among the Maker, the Holder, and
[              ].

 

(q)                                 “Qualified 797 License” means the first
license by the Maker or the 797 Subsidiary following the date hereof to a person
other than (x) an affiliate of the Maker or (y) the Holder or any of its
affiliates for the development and commercialization of the 797 Product that
either (i) is exclusive, for all fields of use, and for such territory or
territories that include the United States or (ii) is expressly confirmed in
writing by the Holder to constitute a Qualified 797 License in accordance with
Section 2(f) of this Note.  Qualified 797 License shall not include any license
solely of the ARRY 614 drug candidate or its Related Assets.  Any license
arrangement that includes both the 797 Product and the ARRY 614 drug candidate
that otherwise meets the requirements of this definition shall constitute a
Qualified 797 License.

 

(r)                                    “Qualified Financing” means the first
equity financing transaction or series of related transactions for which the
closing thereof occurs following the date hereof and prior to the Maturity Date
and pursuant to which the 797 Subsidiary sells shares of its preferred stock to
one or more bona fide

 

--------------------------------------------------------------------------------


 

institutional investors other than the Holder or any of its affiliates and with
immediately available gross proceeds to the 797 Subsidiary (excluding proceeds
from this Note and any other indebtedness of the Maker or the 797 Subsidiary
that convert into equity in connection with such issuance) of at least
$10,000,000.  In the event that the Qualified Financing is in the form of a
series of related transactions, the Qualified Financing shall be deemed
“consummated” or “closed” at the time the 797 Subsidiary has received an
aggregate amount of immediately available gross proceeds of $10,000,000 from all
such related financing transactions.  This Note shall not be construed as
creating any obligation on the part of the Maker to consummate a Qualified
Financing.

 

(s)                                   “Related Assets” means, with respect to
any drug candidate or compound, the Maker’s pre-clinical and clinical data,
regulatory submissions (including records and correspondence), inventory,
contracts, equipment and books and records related to such drug candidate.

 

(t)                                    “Sale of Maker” means (i) any merger or
consolidation to which the Maker is a party (except any merger or consolidation
in which the holders of capital stock of the Maker immediately prior to such
merger or consolidation continue to hold, immediately following such merger or
consolidation, at least 51% of the voting power of the capital stock of (A) the
surviving or resulting corporation, or (B) if the surviving or resulting
corporation is a wholly-owned subsidiary of another corporation immediately
following such merger or consolidation, of the parent corporation of such
surviving or resulting corporation), (ii) any person becomes the beneficial
owner (as such term is used in Rule 13(d)(3) of the Securities Exchange Act of
1934) of capital stock representing at least 51% of the outstanding voting power
of the Maker, or (iii) the sale of all or substantially all of the assets of the
Maker.  Sale of Maker shall not include any transaction in which the Holder or
any of its affiliates is the survivor of a merger or consolidation, becomes the
beneficial owner (as such term is used in Rule 13(d)(3) of the Securities
Exchange Act of 1934) of capital stock or is the purchaser of all or
substantially all of the assets of the Maker.

 

(u)                                 “Repayment Amount” means the amount that is
the sum of the Outstanding Amount plus the Exit Fee.

 

(v)                                 “Transaction Documents” means this Note and
the other subordinated convertible promissory notes issued pursuant to the Note
Purchase Agreement, and the Note Purchase Agreement and each of the exhibits and
attachments thereto.

 

2.                                      Payment.

 

(a)                                 All principal and accrued interest, plus the
Exit Fee (if applicable), shall be due and payable on the Maturity Date, to the
extent not prepaid pursuant to Section 2 or converted pursuant to Section 3.

 

(b)                                 In the event the Maker or 797 Subsidiary
consummates a 797 Sale prior to the earliest of (i) the closing of a Qualified
Financing, (ii) the payment of the Repayment Amount (whether on the Maturity
Date, on acceleration or otherwise), (iii) the conversion of this Note to the
right to receive cash determined by reference to Licensing Payments pursuant to
Section 2(c) of this Note, (iv) the conversion of this Note to the right to
receive cash upon a Sale of Maker pursuant to Section 2(d), or (v) conversion of
this Note to Array Preferred Stock or Qualified Financing Securities pursuant to
Section 3 of this Note, then upon the closing of such 797 Sale and in full
satisfaction of this Note, the Maker shall pay, or cause to be paid, to the
Holder, by wire transfer of immediately available funds to an account designated
by the Holder in writing, a cash amount equal to the Holder’s Pro Rata share of
the greater of (i) $20,000,000 or (ii) 15% of the fair market value of the
consideration actually paid to the Maker or the 797 Subsidiary (or

 

--------------------------------------------------------------------------------


 

any of their respective affiliates or stockholders); provided, however that the
amounts to be paid to the Holder pursuant to preceding clause shall not exceed
the Holder’s Pro Rata Share of $100,000,000.

 

(c)                                  In the event the Maker or the 797
Subsidiary consummates a Qualified 797 License prior to the earliest of (i)  the
closing of a Qualified Financing, (ii) the payment of the Repayment Amount
(whether on the Maturity Date, on acceleration or otherwise), (iii) the
conversion of this Note to the right to receive cash pursuant to Section 2(b),
(iv) the conversion of this Note to the right to receive cash upon a Sale of
Maker pursuant to Section 2(d) or (v) conversion of this Note to Array Preferred
Stock or Qualified Financing Securities pursuant to Section 3 of this Note, then
in full satisfaction of this Note, the Maker shall pay, or cause to be paid, to
the Holder, by wire transfer of immediately available funds to an account
designated by the Holder in writing, an amount equal to the Holder’s Pro Rata
Share of 50% of the first $50,000,000 of Licensing Payments actually paid to the
Maker or the 797 Subsidiary (or any of their respective affiliates) and an
amount equal to the Holder’s Pro Rata Share of 20% of any subsequent Licensing
Payments actually paid to the Maker or the 797 Subsidiary (or any of their
respective affiliates or stockholders), as the case may be, thereafter pursuant
to such license agreement; provided, however that the amounts to be paid to the
Holder shall not exceed the Holder’s Pro Rata Share of $100,000,000.

 

(d)                                 In the event the Maker or its shareholders
consummate a Sale of Maker prior to the earliest of (i) the closing of a
Qualified Financing, (ii) the payment of the Repayment Amount (whether on the
Maturity Date, on acceleration or otherwise), (iii) the conversion of this Note
to the right to receive cash pursuant to Section 2(b), (iv) the conversion of
this Note to the right to receive cash determined by reference to Licensing
Payments pursuant to Section 2(c) of this Note or (v) conversion of this Note to
Array Preferred Stock or Qualified Financing Securities pursuant to Section 3 of
this Note, then upon the closing of such Sale of the Maker and in full
satisfaction of this Note, at the third party acquirer’s option, the Maker shall
either: (i) pay, or cause to be paid, to the Holder a cash amount equal to the
Holder’s Pro Rata Share of $40,000,000 by wire transfer of immediately available
funds to an account designated by the Holder to the Maker in writing; or
(ii) (A) pay, or cause to be paid, to the Holder a cash amount equal to the
Holder’s Pro Rata Share of $25,000,000 by wire transfer of immediately available
funds to an account designated by the Holder to the Maker in writing; and
(B) grant, or cause to be granted, a right of first refusal to the Holder and
each Other Holder to acquire the 797 Subsidiary or the 797 Assets, as the case
may be.

 

(e)                                  The payments set forth in this Section 2
shall be made in full satisfaction of the obligations of the Maker under this
Note, and the Holder shall have no rights to receive any other payments or
receive any shares of capital stock of the Maker or the 797 Subsidiary
hereunder.

 

(f)                                   In the event the Maker or the 797
Subsidiary consummates, prior to the earliest of (i) the closing of a Qualified
Financing, (ii) the payment of the Repayment Amount (whether on the Maturity
Date, on acceleration or otherwise), (iii) the conversion of this Note to the
right to receive cash pursuant to Section 2(b), (iv) the conversion of this Note
to the right to receive cash upon a Sale of Maker pursuant to Section 2(d) or
(v) conversion of this Note to Array Preferred Stock or Qualified Financing
Securities pursuant to Section 3 of this Note, an exclusive license by the Maker
or the 797 Subsidiary to a person other than (x) an affiliate of the Maker or
(y) the Holder or any of its Affiliates for the development and
commercialization of the 797 Product in all fields of use for such territory or
territories that does not include the United States, then, within five (5) 
Business Days of the consummation thereof, the Maker shall provide written
notice to the Holder of such license describing, (i) the product licensed, (ii)
the field of use covered by such license, (iii) the territories covered by such
license, and (iv) the terms of the Licensing Payments with respect to such
license, and the Holder shall have five (5) Business Days from the receipt of
such notice to elect, by providing the Maker with irrevocable written notice
thereof, to cause such license to constitute a Qualified 797 License pursuant to
clause (ii) of Section 1(q); provided, however, that if the Holder does not
provide such written election with five (5) Business Days, then the

 

--------------------------------------------------------------------------------


 

Holder shall be deemed to have elected to not cause such license to so
constitute a Qualified 797 License.  Notices pursuant to this Section 2(f) shall
be provided in accordance with Section 7.5 of the Purchase Agreement.  To the
extent that any notice hereunder constitutes, or contains, material, non-public
information regarding the Maker or the 797 Subsidiary, the Maker shall promptly
file such notice with the Securities and Exchange Commission pursuant to a
Current Report on Form 8-K.

 

3.                                      Conversion.

 

(a)                                 Conversion in connection with a Qualified
Financing.  Effective upon the closing of the Qualified Financing, in full
satisfaction of this Note, the Outstanding Amount of this Note shall
automatically be converted into shares of the same class and series of capital
stock of the 797 Subsidiary issued to other investors in the Qualified Financing
(the “Qualified Financing Securities”) at a conversion price equal to the lesser
of (i) product of the Conversion Discount multiplied by the lowest price per
share paid by any other purchaser of the Qualified Financing Securities or
(ii) the Capped Price Per Share, with any resulting fraction of a share rounded
to the nearest whole share (with 0.5 being rounded up).

 

(b)                                 Conversion into Preferred Stock of Maker. 
In the event the 797 Subsidiary has not been formed by the Maturity Date, or if
formed, does not close the Qualified Financing on or prior to the Maturity Date,
then the Maker shall have the right to convert, on the Maturity Date, all but
not less than all of the Repayment Amount into shares of Array Preferred Stock
at the average daily volume-weighted average price per share of the Maker’s
common stock on The NASDAQ Stock Market LLC (NASDAQ Global Market) for the ten
(10) consecutive trading days ending on the trading day immediately preceding
the Maturity Date (as reported by Bloomberg L.P., without regard to pre-open or
after hours trading outside of any regular trading sessions for any such
scheduled trading day on such trading day), any such conversion shall be capped
at 19.99% of the outstanding shares of the Maker’s common stock for the Holder
and all Other Holders in the aggregate, on an as-converted basis, on the
Maturity Date.  The Maker will deliver to the Holder at least 10 days prior to
the Maturity Date the Maker’s election to, on the Maturity Date, either pay the
Repayment Amount pursuant to Section 2(a) or convert the Repayment Amount into
Array Preferred Stock pursuant to Section 3(b).  Such election shall be
irrevocable without the consent of the Holder.

 

(c)                                  Upon conversion of this Note in full
pursuant to Section 3(a) or 3(b), the Maker shall be forever released from all
its obligations and liabilities under this Note and this Note shall be deemed of
no further force or effect, whether or not the original of this Note has been
delivered to the Maker for cancellation.

 

(d)                                 Following any conversion of this Note
pursuant to Section 3(a) and 3(b), the Maker shall, as soon as practicable
thereafter, issue and deliver to the Holder a certificate or certificates for
the number of shares of capital stock of the 797 Subsidiary or Array Preferred
Stock, as applicable, to which the Holder shall be entitled upon such
conversion.

 

(e)                                  The Maker shall, and, after formation of
the 797 Subsidiary, shall cause the 797 Subsidiary to, at all times reserve and
keep available out of its authorized but unissued shares of preferred stock and
common stock solely for the purpose of effecting the conversion of this Note
such number of its shares of preferred stock (and shares of its common stock for
issuance on conversion of such preferred stock, if applicable) as shall from
time to time be sufficient to effect the conversion of the Note; and if at any
time after the date hereof the number of authorized but unissued shares of
preferred stock (and shares of its common stock for issuance on conversion of
such preferred stock, if applicable) shall not be sufficient to effect the
conversion of the entire outstanding principal amount of this Note, without
limitation of such other remedies as shall be available to the Holder, the Maker
will, and, after formation of the 797 Subsidiary, will cause the 797 Subsidiary
to, take all such corporate actions as may, in the

 

--------------------------------------------------------------------------------


 

opinion of counsel, be necessary to increase its authorized but unissued shares
of preferred stock (and shares of its common stock for issuance on conversion of
such preferred stock, if applicable).

 

4.                                      Subordination.  This note is
subordinated to the Maker’s obligations under Loan and Security Agreement,
entered into as of June 28, 2005 by and between Comerica Bank and the Maker, as
amended, supplemented or otherwise modified from time to time as and to the
extent set forth in the Subordination Agreement, dated as of the date hereof,
between Comerica Bank and Holder.

 

5.                                      Events of Default.  The occurrence and
continuance of any one or more of the following events shall constitute an event
of default hereunder (“Event of Default”):

 

(a)                                 the Maker fails to pay any of the principal
or interest hereunder when due and payable on the Maturity Date;

 

(b)                                 the Maker shall fail to observe or perform
any other covenant, obligation, condition or agreement contained in this Note or
the other Transaction Documents (other than those specified in Section 5(a)) and
such failure shall continue for thirty (30) days after the Maker’s receipt of
written notice to the Maker of such failure;

 

(c)                                  any representation, warranty, certificate,
or other statement (financial or otherwise) made or furnished by or on behalf of
the Maker in writing in connection with this Note or any of the other
Transaction Documents, or as an inducement to the original Holder to enter into
this Note and the other Transaction Documents, shall be false, incorrect,
incomplete or misleading in any material respect when made or furnished;

 

(d)                                 the Maker files any petition or action for
relief under any bankruptcy, reorganization, insolvency or moratorium law or any
other law for the relief of, or relating to, debtors, now or hereafter in
effect, or seeks the appointment of a custodian, receiver, trustee (or other
similar official) of the Maker or all or any substantial portion of the Maker’s
assets, or makes any assignment for the benefit of creditors or takes any action
in furtherance of any of the foregoing, or fails to generally pay its debts as
they become due; or

 

(e)                                  an involuntary petition is filed, or any
proceeding or case is commenced, against the Maker (unless such proceeding or
case is dismissed or discharged within 60 days of the filing or commencement
thereof) under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, liquidation or moratorium statute now or hereafter in
effect, or a custodian, receiver, trustee, assignee for the benefit of creditors
(or other similar official) is applied or appointed for the Maker or to take
possession, custody or control of any property of the Maker, or an order for
relief is entered against the Maker in any of the foregoing.

 

Upon the occurrence of an Event of Default, the Holder shall have then, or at
any time thereafter, all of the rights and remedies afforded creditors generally
by the applicable state laws of the State of New York. If an Event of Default
under clauses (a), (b) or (c) above has occurred and is continuing (unless all
such Events of Default have been cured or waived by the Holder), the Holder may
declare the unpaid principal amount hereof, together with all accrued and unpaid
interest thereon, the Exit Fee, and all other amounts owing or payable
hereunder, to be immediately due and payable.  If an Event of Default under
clauses (d) or (e) has occurred, the unpaid principal amount hereof, together
with all accrued and unpaid interest thereon, the Exit Fee, and all other
amounts owing or payable hereunder, shall become immediately due and payable.

 

--------------------------------------------------------------------------------


 

6.                                      Miscellaneous.

 

(a)                                 Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned or otherwise transferred, by
operation of law or otherwise, in whole or in part, by the Maker or the Holder
without the prior written consent of Holder (in the case of an assignment or
other transfer by Maker) or Maker (in the case of an assignment or other
transfer by Holder); provided, however, that the 797 Subsidiary may be added as
a co-obligor under this Note.  To the extent a co-obligor becomes obligated
under this Note, each co-obligor waives (i) any suretyship defenses available to
it under any applicable law, and (ii) any right to require the Holder to:
(A) proceed against any co-obligor or any other person; (B) proceed against or
exhaust any security; or (C) pursue any other remedy.  The Holder may exercise
or not exercise any right or remedy it has against any co-obligor without
affecting any co-obligor’s liability.  Notwithstanding any other provision of
this Note or other related document, each co-obligor irrevocably waives all
rights that it may have at law or in equity (including, without limitation, any
law subrogating co-obligor to the rights of the Holder under this Note) to seek
contribution, indemnification or any other form of reimbursement from any other
co-obligor, or any other person now or hereafter primarily or secondarily liable
for any of the obligations, for any payment made by co-obligor with respect to
the obligations in connection with this Note or otherwise as a result of any
payment made by co-obligor with respect to the obligations in connection with
this Note or otherwise.

 

(b)                                 Any provision of this Note may be amended,
waived or modified upon the written consent of the Maker and the Holder.

 

(c)                                  No delay or omission on the part of the
Holder in exercising any right under this Note shall operate as a waiver of such
right or of any other right of the Holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar to or waiver of the same or any other
right on any future occasion.

 

(d)                                 If the Maker fails to pay any of the
principal or interest hereunder when due and payable on the Maturity Date and an
action is instituted to collect this Note, the Maker promises to pay all costs
and reasonable expenses, including, without limitation, reasonable attorney’s
fees and costs, incurred in connection with such action.

 

(e)                                  Except as provided herein, this Note may
not be repaid, in whole or in part, without the prior written consent of the
Holder.

 

(f)                                   Any and all payments by or on account of
any obligation of the Maker under the Note shall be made without set-off or
counterclaim and shall be free and clear and without any deduction or
withholding for any taxes, except as required by applicable law.  If the Maker
is required by applicable law to withhold or deduct any taxes from any such
payment, then the Maker shall withhold or deduct such taxes, the Maker shall
timely pay the full amount withheld or deducted to the relevant taxing authority
in accordance with applicable law, and such amounts shall be treated as having
been paid to the person in respect of which such deduction or withholding was
made.  The Maker will cooperate with the Holder to reduce or eliminate any
otherwise applicable withholding taxes provided that the Holder provides the
Maker with appropriate documentation to claim relief from otherwise applicable
withholding taxes, including, but not limited to, providing the Maker with
appropriate, duly executed IRS Forms W-9 or W-8.

 

(g)                                  All payments by the Maker under this Note
shall be applied first to any fees and expenses due and payable hereunder, then
to the accrued interest due and payable hereunder and the remainder, if any, to
the outstanding principal.

 

(h)                                 The Maker and every endorser or guarantor of
this Note, regardless of the time, order or place of signing, hereby waives
presentment, demand, protest and notices of every kind and assents to any

 

--------------------------------------------------------------------------------


 

permitted extension of the time of payment and to the addition or release of any
other party primarily or secondarily liable hereunder.

 

(i)                                     The Holder agrees that no stockholder,
director or officer of the Maker or the 797 Subsidiary shall have any personal
liability for the repayment of this Note.

 

(j)                                    By accepting this Note and countersigning
below, the Holder represents and warrants to the Maker that such Holder is an
“accredited investor” as defined in Rule 501(a) under the Securities Act of
1933, as amended.

 

(k)                                 Until the conversion of this Note, the
Holder shall not have or exercise any rights by virtue hereof as a stockholder
of the Maker.

 

(l)                                     No action or election by the Holder
hereunder shall have any force and effect unless made in accordance with that
certain letter agreement regarding voting, dated as of the date hereof, between
the Holder and Other Holder, with the Maker as an express third-party
beneficiary.

 

(m)                             All rights and obligations hereunder shall be
governed by the laws of the State of New York (without giving effect to
principles of conflicts or choices of law that would result in the application
of laws of another jurisdiction).

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Holder and the Maker have executed this Subordinated
Convertible Promissory Note as of the date first written above.

 

 

ARRAY BIOPHARMA INC.

 

 

 

By:

 

 

Title:

 

 

[Acknowledgment on Following Page]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED THIS 2ND DAY OF SEPTEMBER 2016:

 

[NAME OF HOLDER]

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title: Managing Member of the Management Company and General Partner

 

Address:

 

One Letterman Drive

Building D, suite D3-300

San Francisco, CA 94129

 

--------------------------------------------------------------------------------


 

Exhibit F

 

CERTIFICATE OF DESIGNATION

 

ARRAY BIOPHARMA INC.

 

CERTIFICATE OF DESIGNATION OF PREFERENCES, POWERS,

RIGHTS AND LIMITATIONS

OF

SERIES A CONVERTIBLE PREFERRED STOCK

 

PURSUANT TO SECTION 151 OF THE

DELAWARE GENERAL CORPORATION LAW

 

The undersigned, [                   ], do hereby certify that:

 

1. They are the [           ] and [           ], respectively, of Array
BioPharma Inc., a Delaware corporation (the “Corporation”).

 

2. The Corporation is authorized to issue 10,000,000 shares of Preferred Stock,
none of which have been issued.

 

3. The following resolutions were duly adopted by the board of directors of the
Corporation (the “Board of Directors”):

 

WHEREAS, the certificate of incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, consisting of 10,000,000
shares, $0.001 par value per share, issuable from time to time in one or more
series;

 

WHEREAS, the Board of Directors is authorized to fix the dividend rights,
dividend rate, voting rights, conversion rights, rights and terms of redemption
and liquidation preferences of any wholly unissued series of preferred stock and
the number of shares constituting any series and the designation thereof, of any
of them;

 

WHEREAS, pursuant to Section 3(b) of the Convertible Promissory Notes (as
defined below), in the event that a Qualified Financing (as defined in the
Convertible Promissory Notes) does not occur prior to the Maturity Date (as
defined in the Convertible Promissory Notes), the Corporation has the right,
under the terms of the Convertible Promissory Notes, in lieu of repaying the
Repayment Amount (as defined in the Convertible Promissory Notes) in cash to the
holders of the Convertible Promissory Notes on the Maturity Date, to elect to
deliver such number of shares of Preferred Stock (as defined below) as set forth
in the Convertible Promissory Notes.

 

--------------------------------------------------------------------------------


 

WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to fix the rights, preferences, powers, restrictions and other
matters relating to a new series of the preferred stock, which shall consist of
[           ](1) shares of the preferred stock which the Corporation has the
authority to issue, as follows:

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of preferred stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:

 

TERMS OF PREFERRED STOCK

 

Section 1.                                           Definitions. For the
purposes hereof, the following terms shall have the following meanings:

 

“Acquisition” shall have the meaning set forth in Section 7(d).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.

 

“Beneficial Ownership Limitation” shall have the meaning set forth in
Section 6(d).

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the Corporation’s common stock, par value $0.001 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or

 

--------------------------------------------------------------------------------

(1)  The number of authorized shares of Series A Convertible Preferred Stock to
be equal to the Repayment Amount divided by the Stated Value.

 

--------------------------------------------------------------------------------


 

other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Conversion Amount” means the sum of the Stated Value at issue.

 

“Conversion Date” shall have the meaning set forth in Section 6(a).

 

“Conversion Price” shall have the meaning set forth in Section 6(b).

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.

 

“Convertible Promissory Notes” means those subordinated convertible promissory
notes issued pursuant to the terms of the Purchase Agreement.

 

“Effective Date” shall have the meaning set forth in the Purchase Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Holder” shall have the meaning given such term in Section 3.

 

“Liquidation” shall have the meaning set forth in Section 5(a).

 

“Liquidation Preference” shall mean $0.001 per share for the Preferred Stock
(subject to adjustment from time to time upon the occurrence of an event
described in Section 5(a)).

 

“Notice of Conversion” shall have the meaning set forth in Section 6(a).

 

“Original Issue Date” means the date of the first issuance of any shares of the
Preferred Stock regardless of the number of transfers of any particular shares
of Preferred Stock and regardless of the number of certificates which may be
issued to evidence such Preferred Stock.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” shall have the meaning set forth in Section 2.

 

--------------------------------------------------------------------------------


 

“Purchase Agreement” means the Note Purchase Agreement dated as of September 1,
2016 among the Corporation and the other parties thereto, as amended, modified
or supplemented from time to time in accordance with its terms.

 

“Reference Property” shall have the meaning set forth in Section 7(d).

 

“Restricted Securities” shall have the meaning set forth in Rule 144 of the
Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Delivery Date” shall have the meaning set forth in Section 6(c).

 

“Stated Value” shall have the meaning set forth in Section 2, as the same may be
increased pursuant to Section 7.

 

“Successor Consideration” shall have the meaning set forth in Section 7(d).

 

“Trading Day” means a day on which the principal Trading Market is open for
business.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).

 

“Transfer Agent” means [                            ].

 

Section 2.                                           Designation, Amount and Par
Value. The series of preferred stock shall be designated as Series A Convertible
Preferred Stock (the “Preferred Stock”) and the number of shares so designated
shall be [           ](2).  Each share of Preferred Stock shall have a par value
of $0.001 per share and a stated value equal to $[          ](3), subject to
increase set forth in Section 7 below (the “Stated Value”).

 

--------------------------------------------------------------------------------

(2)  The number of authorized shares of Series A Convertible Preferred Stock to
be equal to the Repayment Amount divided by the Stated Value.

 

(3)  “Stated Value” shall be calculated as the average daily volume-weighted
average price per share of the Maker’s common stock on The Nasdaq Stock Market
LLC for the ten (10) consecutive trading days ending on the trading day
immediately preceding the Maturity Date (as reported by Bloomberg L.P., without
regard to pre-open or after hours trading outside of any regular trading
sessions for any such scheduled trading day on such trading day).

 

--------------------------------------------------------------------------------


 

Section 3.                                           Dividends. Except for stock
dividends or distributions for which adjustments are to be made pursuant to
Section 7, holders of the Preferred Stock (each, a “Holder” and collectively,
the “Holders”) shall be entitled to receive, and the Corporation shall pay,
dividends on shares of Preferred Stock equal (on an
as-if-converted-to-Common-Stock basis) to and in the same form as dividends
actually paid on shares of the Common Stock when, as and if such dividends are
paid on shares of the Common Stock.  No other dividends shall be paid on shares
of Preferred Stock.

 

Section 4.                                           Voting Rights. Except as
otherwise provided herein or as otherwise required by law, the Preferred Stock
shall have no voting rights. However, as long as any shares of Preferred Stock
are outstanding, the Corporation shall not, without the affirmative vote of the
Holders of a majority of the then outstanding shares of the Preferred Stock,
(a) alter or amend this Certificate of Designation, (b) amend its certificate of
incorporation or other charter documents, including, for the avoidance of doubt,
the bylaws of the Corporation in any manner that adversely affects any rights of
the Holders, (c) increase the number of authorized shares of Preferred Stock, or
(d) enter into any agreement with respect to any of the foregoing.

 

Section 5.                                           Liquidation Rights.

 

a)                                     Liquidation Preference.  Upon any
liquidation, dissolution or winding-up of the Corporation, whether voluntary or
involuntary, that is not an Acquisition (a “Liquidation”), the Holders shall be
entitled to receive, prior and in preference to any distribution of any of the
assets of the Corporation to the holders of the Common Stock by reason of their
ownership of such stock, an amount per share for each share of Preferred Stock
held by them equal to the Liquidation Preference, or such lesser amount as may
be approved by the Holders of the majority of the outstanding shares of
Preferred Stock. If upon the liquidation, dissolution or winding up of the
Corporation, the assets of the Corporation legally available for distribution to
the holders of the Preferred Stock are insufficient to permit the payment to
such holders of the full amounts specified in this Section 5(a), then the entire
assets of the Corporation legally available for distribution shall be
distributed with equal priority and pro rata among the holders of the Preferred
Stock in proportion to the full amounts they would otherwise be entitled to
receive pursuant to this Section 5(a).

 

b)                                     After the payment or setting aside for
payment to the holders of Preferred Stock of the full amounts specified in
Section 5(a), upon any Liquidation, the Holders shall be entitled to receive out
of the assets, whether capital or surplus, of the Corporation the same amount
that a holder of Common Stock would receive if the Preferred Stock were fully
converted (disregarding for such purposes any conversion limitations hereunder)
to Common Stock which amounts shall be paid on a pari passu basis with all
holders of Common Stock.  The Corporation shall mail written notice of any such
Liquidation, not less than 45 days prior to the payment date stated therein, to
each Holder.

 

--------------------------------------------------------------------------------


 

Section 6.                                           Conversion.

 

a)             Conversions at Option of Holder. Each share of Preferred Stock
shall be convertible, at any time and from time to time from and after the
Original Issue Date at the option of the Holder thereof, into that number of
shares of Common Stock (subject to the limitations set forth in Section 6(d))
determined by dividing the Stated Value of such share of Preferred Stock by the
Conversion Price. Holders shall effect conversions by providing the Corporation
with the form of conversion notice attached hereto as Annex A (a “Notice of
Conversion”). Each Notice of Conversion shall specify the number of shares of
Preferred Stock to be converted, the number of shares of Preferred Stock owned
prior to the conversion at issue, the number of shares of Preferred Stock owned
subsequent to the conversion at issue and the date on which such conversion is
to be effected, which date may not be prior to the date the applicable Holder
delivers such Notice of Conversion to the Corporation (such date, the
“Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
to the Corporation is deemed delivered hereunder. No ink-original Notice of
Conversion shall be required, nor shall any medallion guarantee (or other type
of guarantee or notarization) of any Notice of Conversion form be required.  To
effect conversions of shares of Preferred Stock, a Holder shall not be required
to surrender the certificate(s) representing the shares of Preferred Stock to
the Corporation unless all of the shares of Preferred Stock represented thereby
are so converted, in which case such Holder shall deliver the certificate
representing such shares of Preferred Stock promptly following the Conversion
Date at issue.  Shares of Preferred Stock converted into Common Stock or
redeemed in accordance with the terms hereof shall be canceled and shall not be
reissued.

 

b)             Conversion Price.  The initial conversion price for the Preferred
Stock shall equal $[             ](4) subject to adjustment herein (the
“Conversion Price”).

 

c)              Mechanics of Conversion

 

i.                                          Delivery of Conversion Shares Upon
Conversion. Not later than three (3) Trading Days after each Conversion Date
(the “Share Delivery Date”), the Corporation shall deliver, or cause to be
delivered, to the converting Holder (A) Conversion Shares which, when such
Conversion Shares cease to be Restricted Securities, shall be free of
restrictive legends and trading restrictions

 

--------------------------------------------------------------------------------

(4)  NTD: Conversion Price initially equal to the Stated Value (i.e., Preferred
Stock converts to Common Stock on 1:1 basis).

 

--------------------------------------------------------------------------------


 

(other than those which may then be required by the Purchase Agreement)
representing the number of Conversion Shares being acquired upon the conversion
of the Preferred Stock, and (B) an amount of cash equal to the amount of accrued
and unpaid dividends on such shares of Preferred Stock, if any.  When such
Conversion Shares cease to be Restricted Securities, the Corporation shall use
its best efforts to deliver the Conversion Shares required to be delivered by
the Corporation under this Section 6 electronically through the Depository Trust
Company or another established clearing corporation performing similar
functions.

 

ii.                                       Failure to Deliver Conversion Shares. 
If, in the case of any Notice of Conversion, such Conversion Shares are not
delivered to or as directed by the applicable Holder by the Share Delivery Date,
the Holder shall be entitled to elect by written notice to the Corporation at
any time on or before its receipt of such Conversion Shares and after the Share
Delivery Date, to rescind the election of such Conversion, in which event the
Corporation shall promptly return to the Holder any original Preferred Stock
certificate delivered to the Corporation.

 

iii.                                    Reservation of Shares Issuable Upon
Conversion. The Corporation covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock for the sole
purpose of issuance upon conversion of the Preferred Stock as herein provided,
free from preemptive rights or any other actual contingent purchase rights of
Persons other than the Holder (and the other holders of the Preferred Stock),
not less than such aggregate number of shares of the Common Stock as shall be
issuable (taking into account the adjustments and restrictions of Section 7)
upon the conversion of the then outstanding shares of Preferred Stock.  The
Corporation covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly authorized, validly issued, fully paid and
nonassessable.

 

iv.                                   Fractional Shares. No fractional shares
representing fractional shares shall be issued upon the conversion of the
Preferred Stock.  As to any fraction of a share which the Holder would otherwise
be entitled to receive upon such conversion, the Corporation shall pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price.

 

v.                                      Transfer Taxes and Expenses.  The
issuance of Conversion Shares on conversion of this Preferred Stock shall be
made without charge to any Holder for any documentary stamp or similar taxes
that may be payable in respect of the issue or delivery of such Conversion
Shares, provided that the Corporation shall

 

--------------------------------------------------------------------------------


 

not be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such Conversion Shares upon
conversion in a name other than that of the Holders of such shares of Preferred
Stock and the Corporation shall not be required to issue or deliver such
Conversion Shares unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Corporation the amount of such tax or shall have
established to the satisfaction of the Corporation that such tax has been paid. 
The Corporation shall pay all Transfer Agent fees required for same-day
processing of any Notice of Conversion and all fees to the Depository Trust
Company (or another established clearing corporation performing similar
functions) required doe same-day electronic delivery of the Conversion Shares.

 

d)             Beneficial Ownership Limitation.  The Corporation shall not
effect any conversion of the Preferred Stock, and a Holder shall not have the
right to convert any portion of the Preferred Stock, to the extent that, after
giving effect to the conversion set forth on the applicable Notice of
Conversion, such Holder (together with such Holder’s Affiliates, and any Persons
acting as a group together with such Holder or any of such Holder’s Affiliates
(such Persons, “Attribution Parties”)) would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
such Holder and its Affiliates and Attribution Parties shall include the number
of shares of Common Stock issuable upon conversion of the Preferred Stock with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which are issuable upon (i) conversion of the
remaining, unconverted shares of Preferred Stock beneficially owned by such
Holder or any of its Affiliates or Attribution Parties and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Corporation subject to a limitation on conversion or exercise analogous to
the limitation contained herein (including, without limitation, the Preferred
Stock) beneficially owned by such Holder or any of its Affiliates or Attribution
Parties.  Except as set forth in the preceding sentence, for purposes of this
Section 6(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  To the extent that the limitation contained in this
Section 6(d) applies, the determination of whether the Preferred Stock is
convertible (in relation to other securities owned by such Holder together with
any Affiliates and Attribution Parties) and of how many shares of Preferred
Stock are convertible shall be in the sole discretion of such Holder, and the
submission of a Notice of Conversion shall be deemed to be such Holder’s
determination of whether the shares of Preferred Stock may be converted (in
relation to other securities owned by such Holder together with any Affiliates
and Attribution Parties) and how many shares of the Preferred Stock are
convertible, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, each Holder will be deemed to represent
to the Corporation each time it delivers a Notice of Conversion that such Notice
of Conversion has not violated the restrictions set forth in this paragraph and
the Corporation shall have no obligation to verify or confirm the accuracy of
such

 

--------------------------------------------------------------------------------


 

determination.  In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 6(d), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
stated in the most recent of the following: (i) the Corporation’s most recent
periodic or annual report filed with the Commission, as the case may be, (ii) a
more recent public announcement by the Corporation or (iii) a more recent
written notice by the Corporation or the Transfer Agent setting forth the number
of shares of Common Stock outstanding.  Upon the written or oral request (which
may be via email) of a Holder, the Corporation shall within two Trading Days
confirm orally and in writing to such Holder the number of shares of Common
Stock then outstanding.  In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Corporation, including the Preferred Stock, by such Holder or
its Affiliates or Attribution Parties since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 9.9% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of Preferred Stock held by the applicable
Holder.  A Holder, upon notice to the Corporation, may increase or decrease the
Beneficial Ownership Limitation provisions of this Section 6(d) applicable to
its Preferred Stock provided that the Beneficial Ownership Limitation in no
event exceeds 19.9% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
conversion of this Preferred Stock held by the Holder and the provisions of this
Section 6(d) shall continue to apply.  Any such increase in the Beneficial
Ownership Limitation will not be effective until the 61st day after such notice
is delivered to the Corporation and shall only apply to such Holder and no other
Holder.  The provisions of this paragraph shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this
Section 6(d) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation.  The limitations contained in this
paragraph shall apply to a successor holder of Preferred Stock.

 

Section 7.                                           Certain Adjustments.

 

a)                                     Stock Dividends and Stock Splits.  If the
Corporation, at any time while this Preferred Stock is outstanding: (i) pays a
stock dividend or otherwise makes a distribution or distributions payable in
shares of Common Stock on shares of Common Stock (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by the Corporation upon
conversion of, or payment of a dividend on, this Preferred Stock),
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares, (iii) combines (including by way of a reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (iv) issues, in the
event of a

 

--------------------------------------------------------------------------------


 

reclassification of shares of the Common Stock, any shares of capital stock of
the Corporation, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Corporation) outstanding immediately before such event,
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event.  Any adjustment made pursuant to this
Section 7(a) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

 

b)                                     Subsequent Rights Offerings. In addition
to any adjustments pursuant to Section 7(a) above, if at any time the
Corporation grants, issues or sells any Common Stock Equivalents or rights to
purchase stock, warrants, securities or other property pro rata to the record
holders of any class of shares of Common Stock (the “Purchase Rights”), then the
Holder of will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which the Holder could have
acquired if the Holder had held the number of shares of Common Stock acquirable
upon complete conversion of such Holder’s Preferred Stock (without regard to any
limitations on exercise hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in the Holder exceeding the Beneficial Ownership
Limitation, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or in the beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance, to the extent
permissible, for the Holder until such time, if ever, as its right thereto would
not result in the Holder exceeding the Beneficial Ownership Limitation).

 

c)                                      Pro Rata Distributions. During such time
as this Preferred Stock is outstanding, if the Corporation declares or makes any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Preferred Stock, then, in each such case, the Holder shall be entitled to
participate in such Distribution to the same extent that the Holder would have
participated therein if the Holder had held the number of shares of Common Stock
acquirable upon complete conversion of this Preferred Stock (without regard to
any limitations on conversion hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date of

 

--------------------------------------------------------------------------------


 

which a record is taken for such Distribution, or, if no such record is taken,
the date as of which the record holders of shares of Common Stock are to be
determined for the participation in such Distribution (provided, however, to the
extent that the Holder’s right to participate in any such Distribution would
result in the Holder exceeding the Beneficial Ownership Limitation, then the
Holder shall not be entitled to participate in such Distribution to such extent
(or in the beneficial ownership of such shares of Common Stock as a result of
such Distribution to such extent) and the portion of such Distribution shall be
held in abeyance, to the extent permissible, for the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the
Beneficial Ownership Limitation).

 

d)                                     Assumption of Obligations.  Upon the
consummation of (i) any recapitalization, reclassification or change of the
Common Stock (other than changes resulting from a subdivision or combination) as
a result of which the Common Stock would be converted into, or exchanged for,
stock, other securities, other property or assets; (ii) the sale, lease or other
disposition of all or substantially all of the assets of the Company to a person
or group of persons acting together; or (iii) any merger or consolidation of the
Company into or with another person or entity (each of clauses (i), (ii) and
(iii), an “Acquisition”), the acquiring, surviving or successor entity (if other
than the Company) shall assume the obligations of the Preferred Stock, and, in
the case of any Acquisition where the holders of the Common Stock are entitled
to receive cash, securities or other property (“Reference Property”) for their
shares of Common Stock, the Preferred Stock shall (unless previously converted)
thereafter be convertible, with respect to each share of Preferred Stock, into
type and amount of Reference Property as would have been received for each share
of Common Stock issuable upon conversion of such share of Preferred Stock as if
such share of Common Stock were outstanding on and as of the closing of such
Acquisition (the “Successor Consideration”) (subject to further adjustment
pursuant to this Section 7).  The provisions of this Section 7(d) shall
similarly apply to successive Acquisitions.

 

e)                                      Calculations.  All calculations under
this Section 7 shall be made to the nearest cent or the nearest 1/100th of a
share, as the case may be.  For purposes of this Section 7, the number of shares
of Common Stock deemed to be issued and outstanding as of a given date shall be
the sum of the number of shares of Common Stock (excluding any treasury shares
of the Corporation) issued and outstanding.

 

f)                                       Notice to the Holders.

 

i.                                          Adjustment to Conversion Price. 
Whenever the Conversion Price is adjusted pursuant to any provision of this
Section 7, the Corporation shall promptly deliver to each Holder a notice
setting forth the Conversion Price after

 

--------------------------------------------------------------------------------


 

such adjustment and setting forth a brief statement of the facts requiring such
adjustment.

 

ii.                                       Notice to Allow Conversion by Holder. 
If (A) the Corporation shall declare a dividend (or any other distribution in
whatever form) on the Common Stock, (B) the Corporation shall declare a
redemption of the Common Stock, (C) the Corporation shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Corporation shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Corporation is a party, any sale or transfer of all or substantially
all of the assets of the Corporation, or any compulsory share exchange whereby
the Common Stock is converted into other securities, cash or property or (E) the
Corporation shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Corporation, then, in each case,
the Corporation shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Preferred Stock, and shall cause to be
delivered to each Holder at its last address as it shall appear upon the stock
books of the Corporation, at least five (5) Business Days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  The Holder shall remain entitled to convert the Conversion
Amount of this Preferred Stock (or any part hereof) during the 5 Business Day
period commencing on the date of such notice through the effective date of the
event triggering such notice except as may otherwise be expressly set forth
herein.

 

Section 8.                                           Miscellaneous.

 

a)                                     Notices.  Any and all notices or other
communications or deliveries to be provided by the Holders hereunder including,
without limitation, any Notice of Conversion, shall be in writing and delivered
personally, by facsimile, or sent by a nationally recognized overnight courier
service, addressed to the Corporation, at the

 

--------------------------------------------------------------------------------


 

address set forth above Attention: [                 ], office/facsimile number
[                        ], e-mail address [                        ] or such
other facsimile number, e-mail address or address as the Corporation may specify
for such purposes by notice to the Holders delivered in accordance with this
Section 8.  Any and all notices or other communications or deliveries to be
provided by the Corporation hereunder shall be in writing and delivered
personally, by facsimile, or sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile number or address of such
Holder appearing on the books of the Corporation, or if no such facsimile number
or address appears on the books of the Corporation, at the principal place of
business of such Holder, as set forth in the Purchase Agreement.  Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number set forth in this
Section prior to 5:30 p.m. (New York City time) on any date, (ii) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth in this Section on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (iii) the second Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service, or (iv) upon
actual receipt by the party to whom such notice is required to be given.

 

b)                                     Absolute Obligation. Except as expressly
provided herein, no provision of this Certificate of Designation shall alter or
impair the obligation of the Corporation, which is absolute and unconditional,
to pay accrued dividends, as applicable, on the shares of Preferred Stock at the
time, place, and rate, and in the coin or currency, herein prescribed.

 

c)                                      Lost or Mutilated Preferred Stock
Certificate.  If a Holder’s Preferred Stock certificate shall be mutilated,
lost, stolen or destroyed, the Corporation shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated certificate,
or in lieu of or in substitution for a lost, stolen or destroyed certificate, a
new certificate for the shares of Preferred Stock so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such certificate, and of the ownership thereof reasonably satisfactory to the
Corporation.

 

d)                                     Severability.  If any provision of this
Certificate of Designation is invalid, illegal or unenforceable, the balance of
this Certificate of Designation shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances.  If it shall be found that
any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law.

 

--------------------------------------------------------------------------------


 

e)                                      Next Business Day.  Whenever any payment
or other obligation hereunder shall be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day.

 

f)                                       Headings.  The headings contained
herein are for convenience only, do not constitute a part of this Certificate of
Designation and shall not be deemed to limit or affect any of the provisions
hereof.

 

g)                                      Status of Converted or Redeemed
Preferred Stock.  Shares of Preferred Stock may only be issued pursuant to the
Convertible Promissory Notes.  If any shares of Preferred Stock shall be
converted, redeemed or reacquired by the Corporation, such shares shall resume
the status of authorized but unissued shares of preferred stock and shall no
longer be designated as Series A Convertible Preferred Stock.

 

*********************

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file this Certificate of Designation
of Preferences, Powers, Rights and Limitations in accordance with the foregoing
resolution and the provisions of Delaware law.

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate this   th day
of             .

 

 

/s/

 

/s/

Name:

 

Name:

Title:

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX A

 

NOTICE OF CONVERSION

 

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF PREFERRED
STOCK)

 

The undersigned hereby elects to convert the number of shares of Series A
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.001 per share (the “Common Stock”), of Array BioPharma Inc., a Delaware
corporation (the “Corporation”), according to the conditions hereof, as of the
date written below. If shares of Common Stock are to be issued in the name of a
Person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as may be required by the Corporation in accordance with the
Convertible Promissory Notes. No fee will be charged to the Holders for any
conversion, except for any such transfer taxes.

 

Conversion calculations:

 

Date to Effect Conversion:

 

Number of shares of Preferred Stock owned prior to Conversion:

 

Number of shares of Preferred Stock to be Converted:

 

Stated Value of shares of Preferred Stock to be Converted:

 

Number of shares of Common Stock to be Issued:

 

Applicable Conversion Price:

 

Number of shares of Preferred Stock subsequent to Conversion:

 

Address for Delivery:

or

DWAC Instructions:

Broker no:

Account no:            

 

 

[HOLDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------